 

Exhibit 10.4

 

 

AMENDED AND RESTATED
INTERCREDITOR AGREEMENT

 

by and among

 

BANK OF AMERICA, N.A.,
as ABL Agent,

 

JPMORGAN CHASE BANK, N.A.
(AS SUCCESSOR IN INTEREST TO BEAR STEARNS CORPORATE LENDING INC.),
as First Lien Term Agent,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Lien Notes Agent

 

Dated as of April 16, 2020

 

 

 

 

TABLE OF CONTENTS

 



    Page No.       ARTICLE 1 DEFINITIONS 2 Section 1.1 UCC Definitions 2 Section
1.2 Other Definitions 3 Section 1.3 Rules of Construction 14       ARTICLE 2
LIEN PRIORITY 14 Section 2.1 Priority of Liens 14 Section 2.2 Waiver of Right to
Contest Liens 16 Section 2.3 Remedies Standstill 17 Section 2.4 Exercise of
Rights 18 Section 2.5 No New Liens 20 Section 2.6 Waiver of Marshalling 21      
ARTICLE 3 ACTIONS OF THE PARTIES 21 Section 3.1 Certain Actions Permitted 21
Section 3.2 Agent for Perfection 21 Section 3.3 Sharing of Information and
Access 22 Section 3.4 Insurance 22 Section 3.5 No Additional Rights For the
Credit Parties Hereunder 22 Section 3.6 Inspection Rights and Insurance 22      
ARTICLE 4 APPLICATION OF PROCEEDS 24 Section 4.1 Application of Proceeds 24
Section 4.2 Specific Performance 26       ARTICLE 5 INTERCREDITOR
ACKNOWLEDGEMENTS AND WAIVERS 26 Section 5.1 Notice of Acceptance and Other
Waivers 26 Section 5.2 Modifications to ABL Documents and Term Loan/Notes
Documents 28 Section 5.3 Reinstatement and Continuation of Agreement 29      
ARTICLE 6 INSOLVENCY PROCEEDINGS 30 Section 6.1 DIP Financing 30 Section 6.2
Relief From Stay 32 Section 6.3 No Contest 32 Section 6.4 Asset Sales 33 Section
6.5 Separate Grants of Security and Separate Classification 33 Section 6.6
Enforceability 33 Section 6.7 ABL Obligations Unconditional 33 Section 6.8 Term
Loan/Notes Obligations Unconditional 34 Section 6.9 Adequate Protection 34      
ARTICLE 7 MISCELLANEOUS 35 Section 7.1 Rights of Subrogation 35 Section 7.2
Further Assurances 35

 



  i

 

 

Section 7.3 Representations 36 Section 7.4 Amendments 36 Section 7.5 Addresses
for Notices 36 Section 7.6 No Waiver, Remedies 37 Section 7.7 Continuing
Agreement, Transfer of Secured Obligations 37 Section 7.8 Governing Law: Entire
Agreement 37 Section 7.9 Counterparts 37 Section 7.10 No Third Party
Beneficiaries 38 Section 7.11 Headings 38 Section 7.12 Severability 38 Section
7.13 Attorneys’ Fees 38 Section 7.14 VENUE; JURY TRIAL WAIVER 38 Section 7.15
Intercreditor Agreement 39 Section 7.16 No Warranties or Liability 39 Section
7.17 Conflicts 39 Section 7.18 Information Concerning Financial Condition of the
Credit Parties 39 Section 7.19 Amendment and Restatement 39 Section 7.20 Agent
Capacities 40

 



  ii

 

 



AMENDED AND RESTATED
INTERCREDITOR AGREEMENT

 

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of April 16, 2020, by and among (a) BANK OF
AMERICA, N.A. (in its individual capacity, “Bank of America”), in its capacities
as administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”) for the financial institutions
party from time to time to the Original ABL Credit Agreement referred to below
(such financial institutions, together with their successors, assigns and
transferees, the “ABL Credit Agreement Lenders” and, together with affiliates
thereof and certain other specified hedging parties, in their capacity as ABL
Bank Products Affiliates or ABL Hedging Affiliates (in each case, as hereinafter
defined), the “ABL Lenders”), (b) JPMORGAN CHASE BANK, N.A. (AS SUCCESSOR IN
INTEREST TO BEAR STEARNS CORPORATE LENDING INC.) (in its individual capacity,
“JPMorgan”), in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “First Lien
Term Agent”) for the financial institutions party from time to time to the
Original First Lien Term Credit Agreement referred to below (such financial
institutions, together with their successors, assigns and transferees, the
“First Lien Term Lenders”), and (c) WILMINGTON TRUST, NATIONAL ASSOCIATION (in
its individual capacity, “Wilmington Trust”), in its capacity as collateral
agent under the Original First Lien Indenture referred to below (together with
its successors and assigns in such capacity, the “First Lien Notes Agent”) for
the First Lien Notes Secured Parties (as defined below).

 

RECITALS

 

A.                  Pursuant to that certain Second Amended and Restated Credit
Agreement dated as of September 2, 2011 by and among Burlington Coat Factory
Warehouse Corporation, as lead borrower (the “Lead Borrower” and, together with
certain other Subsidiaries of the Lead Borrower specified in the Original ABL
Credit Agreement, collectively, the “ABL Borrowers”), the ABL Credit Agreement
Lenders and the ABL Agent (as such agreement may be amended, supplemented,
restated or otherwise modified from time to time, the “Original ABL Credit
Agreement”), the ABL Credit Agreement Lenders have agreed to make certain loans
and other financial accommodations to or for the benefit of the ABL Borrowers.

 

B.                 Pursuant to certain guaranty agreements and security
agreements dated as of April 13, 2006 (the “ABL Guaranties”) by the ABL
Guarantors (as hereinafter defined) in favor of the ABL Agent, the ABL
Guarantors have agreed to guarantee the payment and performance of the ABL
Borrowers’ obligations under the ABL Documents (as hereinafter defined).

 

C.                  As a condition to the effectiveness of the Original ABL
Credit Agreement and to secure the obligations of the ABL Borrowers and the ABL
Guarantors (the ABL Borrowers, the ABL Guarantors and each other direct or
indirect subsidiary or parent of the ABL Borrowers or any of their affiliates
that is now or hereafter becomes a party to any ABL Document, collectively, the
“ABL Credit Parties”) under and in connection with the ABL Documents, the ABL
Credit Parties have granted to the ABL Agent (for the benefit of the ABL
Lenders, including the ABL Bank Products Affiliates and ABL Hedging Affiliates)
Liens on the Collateral.

 

D.                  Pursuant to that certain Credit Agreement dated as of
February 24, 2011, by and among the Lead Borrower (the “First Lien Term
Borrower”), the First Lien Term Lenders and the First Lien Term Agent (as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time, the “Original First Lien Term Credit Agreement”), the First Lien Term
Lenders have agreed to make certain loans and other financial accommodations to
or for the benefit of the First Lien Term Borrower.

 

 

 

 





E.                   Pursuant to certain guaranty agreements and security
agreements dated as of February 24, 2011 (the “First Lien Term Guaranties”) by
the First Lien Term Guarantors (as hereinafter defined) in favor of the First
Lien Term Agent, the First Lien Term Guarantors have agreed to guarantee the
payment and performance of the First Lien Term Borrower’s obligations under the
First Lien Term Documents (as hereinafter defined).

 

F.                   As a condition to the effectiveness of the Original First
Lien Term Credit Agreement and to secure the obligations of the First Lien Term
Borrower and the First Lien Term Guarantors (the First Lien Term Borrower, the
First Lien Term Guarantors and each other direct or indirect subsidiary or
parent of the First Lien Term Borrower or any of its affiliates that is now or
hereafter becomes a party to any First Lien Term Document, collectively, the
“First Lien Term Credit Parties”) under and in connection with the First Lien
Term Documents, the First Lien Term Credit Parties have granted to the First
Lien Term Agent (for the benefit of the First Lien Term Lenders) Liens on the
Collateral.

 

G.                  Pursuant to that certain Indenture, dated as of April 16,
2020, by and among the Lead Borrower, as Issuer (the “First Lien Notes Issuer”),
the First Lien Notes Guarantors (as hereinafter defined), Wilmington Trust, in
its capacity as trustee (together with its successors and assigns in such
capacity, the “First Lien Notes Trustee”), and the First Lien Notes Agent (as
such agreement may be amended, supplemented, restated or otherwise modified from
time to time, the “Original First Lien Notes Indenture”), the First Lien Notes
Issuer has issued senior secured notes to the First Lien Notes Holders.

 

H.                 Pursuant to the First Lien Notes Documents (as hereinafter
defined), the First Lien Notes Guarantors have provided guarantees and security
for the First Lien Notes Obligations .

 

I.                    As a condition to the effectiveness of the Original First
Lien Notes Indenture and to secure the obligations of the First Lien Notes
Issuer and the First Lien Notes Guarantors (the First Lien Notes Issuer, the
First Lien Notes Guarantors and each other direct or indirect subsidiary or
parent of the First Lien Notes Issuer or any of its affiliates that is now or
hereafter becomes a party to any First Lien Notes Documents, collectively, the
“First Lien Notes Credit Parties”) under and in connection with the First Lien
Notes Documents, the First Lien Notes Credit Parties have granted to the First
Lien Notes Agent (for the benefit of the First Lien Notes Secured Parties) Liens
on the Collateral.

 

J.                    Each of the ABL Agent (on behalf of the ABL Lenders), the
First Lien Term Agent (on behalf of the First Lien Term Lenders), and the First
Lien Notes Agent (on behalf of the First Lien Notes Holders) and, by their
acknowledgment hereof, the ABL Credit Parties, the First Lien Term Credit
Parties and the First Lien Notes Credit Parties, desire to (1) amend and restate
in its entirety the Existing Intercreditor Agreement (as hereinafter defined)
pursuant to this Agreement and (2) agree to the relative priority of Liens on
the Collateral and certain other rights, priorities and interests as provided
herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                  UCC Definitions. The following terms which are
defined in the Uniform Commercial Code are used herein as so defined: Accounts,
Chattel Paper, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Financial Assets, Fixtures, Instruments, Inventory, Investment Property,
Letter-Of-Credit Rights, Money, Payment Intangibles, Promissory Notes, Records,
Security, Securities Accounts, Security Entitlements, Supporting Obligations and
Tangible Chattel Paper.

 

2  

 

 





Section 1.2                  Other Definitions. Subject to Section 1.1 above,
unless the context otherwise requires, all capitalized terms used but not
defined herein shall have the meanings set forth in the Original ABL Credit
Agreement, the Original First Lien Term Credit Agreement, and the Original First
Lien Notes Indenture, in each case as in effect on the date hereof. In addition,
as used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any ABL Credit
Agreement.

 

“ABL Bank Products Affiliate” shall mean any ABL Credit Agreement Lender or any
Affiliate of any ABL Credit Agreement Lender that has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents.

 

“ABL Borrowers” shall have the meaning assigned to that term in the introduction
to this Agreement.

 

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.

 

“ABL Credit Agreement” shall mean the Original ABL Credit Agreement and any
other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the ABL Obligations,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder.

 

“ABL Credit Agreement Lenders” shall have the meaning assigned to that term in
the introduction to this Agreement.

 

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, any Bank Product Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedge Agreements between any ABL Credit
Party and any ABL Lender, those other ancillary agreements as to which the ABL
Agent or any ABL Lender is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any ABL Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the ABL Agent, in connection with any of the
foregoing or any ABL Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof.

 

“ABL Guaranties” shall have the meaning assigned to that term in the recitals to
this Agreement.

 

3  

 

 

“ABL Guarantors” shall mean the collective reference to BCF Holdings and its
Subsidiaries, other than the ABL Borrowers and any Foreign Subsidiary, and any
other Person who becomes a guarantor under any of the ABL Guaranties.

 

“ABL Hedging Affiliate” shall mean any ABL Credit Agreement Lender or any
Affiliate of any ABL Credit Agreement Lender that has entered into a Hedge
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents by an ABL
Credit Party.

 

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include all ABL Bank Product Affiliates and ABL
Hedging Affiliates and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any ABL Credit
Agreement.

 

“ABL Obligations” shall mean all obligations of every nature of each ABL Credit
Party from time to time owed to the ABL Agent, the ABL Lenders or any of them,
under any ABL Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such ABL
Credit Party, would have accrued on any ABL Obligation, whether or not a claim
is allowed against such ABL Credit Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the ABL Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time in
accordance with the terms thereof.

 

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

 

(1)       all Accounts;

 

(2)       all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);

 

(3)       (x) all Deposit Accounts and Money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein and
(y) Securities, Security Entitlements and Securities Accounts, in each case,
solely to the extent constituting cash or Cash Equivalents or representing a
claim to Cash Equivalents and all cash, checks and other property held therein
or credited thereto, but in any event and regardless of the foregoing clauses,
excluding, in each case, the Asset Sales Proceeds Account;

 

(4)       all Inventory;

 

(5)       to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (1) through (4), all Documents, General
Intangibles (other than any Intellectual Property), Instruments (including
Promissory Notes) and commercial tort claims, provided that to the extent any of
the foregoing also relates to Term Loan/Notes Priority Collateral, only that
portion related to the items referred to in the preceding clauses (1) through
(4) shall be included in the ABL Priority Collateral.

 

(6)      to the extent evidencing or governing any of the items referred to in
the preceding clauses (1) through (5), all Supporting Obligations and Letter of
Credit Rights; provided that to the extent any of the foregoing also relates to
Term Loan/Notes Priority Collateral only that portion related to the items
referred to in the preceding clauses (1) through (5) shall be included in the
ABL Priority Collateral;

 

4  

 

 

(7)       all books and Records relating to the items referred to in the
preceding clauses (1) through (6) (including all books, databases, customer
lists, engineer drawings, and Records, whether tangible or electronic, which
contain any information relating to any of the items referred to in the
preceding clauses (1) through (6)); and

 

(8)       all collateral security and guarantees with respect to any of the
foregoing and all cash, Money, insurance proceeds, instruments, securities,
financial assets and deposit accounts received as proceeds of any of the
foregoing (such proceeds, “ABL Priority Proceeds”); provided, however, that no
proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral unless
such proceeds of ABL Priority Proceeds would otherwise constitute ABL Priority
Collateral.

 

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

 

“ABL Secured Parties” shall mean, collectively, the ABL Agent and the ABL
Lenders.

 

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card. The term “Account” does not include (a) rights to payment
evidenced by chattel paper or an instrument, (b) commercial tort claims, (c)
deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit. For the avoidance of doubt, for purposes of this Agreement,
“Account” shall also include payment intangibles consisting of credit card
receivables due and owing to the Credit Parties from any credit or debit card
issuer or processor.

 

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts, in each case with a Term Loan/Notes Agent, holding only the
proceeds of any sale or disposition of any Term Loan/Notes Priority Collateral
and the proceeds or investment thereof.

 

“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“Bank Products” shall have the meaning provided in the ABL Credit Agreement as
in effect on the date hereof.

 

“BCF Holdings” means Burlington Coat Factory Holdings, Inc.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide Bank Products and Cash Management
Services.

 

“Borrower” shall mean any of the ABL Borrowers, the First Lien Term Borrower,
and the First Lien Notes Issuer.

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including the right to share in profits and losses,
the right to receive distributions of cash and other property, and the right to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether or not such interests include voting or
similar rights entitling the holder thereof to exercise Control over such
Person, collectively with, in any such case, all warrants, options and other
rights to purchase or otherwise acquire, and all other instruments convertible
into or exchangeable for, any of the foregoing.

 

5  

 

  

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, Deposit Accounts, Instruments, any Security Entitlement and any
Financial Assets.

 

“Cash Equivalents” shall mean (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America) or any
state or state agency thereof, in each case maturing within one (1) year from
the date of acquisition thereof, (b) investments in commercial paper maturing
within one (1) year from the date of acquisition thereof and having, at the date
of acquisition, the highest or next highest credit rating obtainable from S&P or
from Moody’s, (c) investments in certificates of deposit, banker’s acceptances
and time deposits maturing within one (1) year from the date of acquisition
thereof which are issued or guaranteed by, or placed with, and demand deposit
and money market deposit accounts issued or offered by, any Lender or any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000, (d) master demand notes and
fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer, and (e) shares of any money market or mutual fund that
has substantially all of its assets invested in the types of investments
referred to in clauses (a) through (d), above.

 

“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent, the First Lien Term Agent, or the First Lien Notes
Agent under any of the ABL Collateral Documents, the First Lien Term Collateral
Documents, or the First Lien Notes Collateral Documents, together with all
rents, issues, profits, products and Proceeds thereof.

 

“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

 

“Controlling Term Loan/Notes Agent” means initially, the First Lien Term Agent
until another Term Loan/Notes Agent becomes the Applicable Collateral Agent as
such term is defined in the Term Loan/Notes Intercreditor Agreement as
designated by such Applicable Collateral Agent in a notice to the ABL Agent
pursuant to the terms of the Term Loan/Notes Intercreditor Agreement.

 

6  

 

 





“Controlling Term Loan/Notes Secured Parties” shall mean the Term Loan/Notes
Secured Parties represented by the Controlling Term Loan/Notes Agent.

 

“Controlling Term Loan/Notes Documents” shall mean the Term Loan/Notes Documents
with respect to the Controlling Term Loan/Notes Secured Parties.

 

“Copyright Licenses” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.

 

“Copyrights” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.

 

“Credit Documents” shall mean the ABL Documents, the First Lien Term Documents,
and the First Lien Notes Documents.

 

“Credit Parties” shall mean the ABL Credit Parties, the First Lien Term Credit
Parties, and the First Lien Notes Credit Parties.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect affecting the rights of creditors generally.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of the
ABL Obligations that are outstanding and unpaid at the time all Indebtedness
thereunder is paid in full including, with respect to amounts available to be
drawn under outstanding letters of credit issued thereunder (or indemnities or
other undertakings issued pursuant thereto in respect of outstanding letters of
credit) delivery or provision of Money or backstop letters of credit in respect
thereof in compliance with the terms of any ABL Credit Agreement (which shall
not exceed an amount equal to 101.5% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all commitments to extend credit
under the ABL Documents.

 

“Discharge of Term Loan/Notes Obligations” shall mean (a) the payment in full in
cash of the Term Loan/Notes Obligations that are outstanding and unpaid at the
time all Indebtedness thereunder is paid in full and (b) the termination of all
commitments to extend credit under the Term Loan/Notes Documents.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any First Lien Term Credit Agreement, or any First Lien Notes
Indenture.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

 

(a)       the taking by any Secured Party of any action to enforce or realize
upon any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code;

 

7  

 

 

(b)       the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

 

(c)       the taking by any Secured Party of any action or the exercise of any
right or remedy in respect of the collection on, set off against, marshaling of,
injunction respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)       the appointment on an application of a Secured Party of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

 

(e)       the sale, lease, license, or other disposition of all or any portion
of the Collateral by private or public sale conducted by a Secured Party or any
other means permissible under applicable law;

 

(f)       the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

 

(g)       the exercise by any Secured Party of any voting rights relating to any
Capital Stock included in the Collateral; and

 

(h)       the delivery of any claim or demand relating to the Collateral to any
Person (including any securities intermediary, depository bank or landlord) in
possession or control of any Collateral in connection with the collection of the
ABL Obligations or Term Loan/Notes Obligations after the occurrence of an Event
of Default (except, with respect to the ABL Lenders, such action shall not be
deemed an Exercise of Secured Creditor Remedies if the ABL Lenders have not
terminated their commitments to the ABL Borrowers under the ABL Credit Agreement
and/or are continuing to make loans and advances to or for the benefit of the
ABL Borrowers).

 

For the avoidance of doubt, exercising any right or remedy provided to an ABL
Lender upon the occurrence of a Cash Dominion Event, reducing advance rates and
sub-limits, imposing reserves, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

 

“Existing Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of April 13, 2006, by and between the ABL Agent and the
First Lien Term Agent, as amended, amended and restated, restated, supplemented,
modified or otherwise in effect from time to time immediately prior to the date
hereof.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

 

“First Lien Notes” shall mean the 6.250% Senior Secured Notes due 2025, and all
other notes issued pursuant to any First Lien Notes Indenture, in each case as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof.

 

“First Lien Notes Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Collateral Agent” under any First Lien Notes
Indenture.

 

8  

 

 

“First Lien Notes Collateral Documents” shall mean all “Collateral Documents” as
defined in the Original First Lien Notes Indenture, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any First Lien Notes Indenture, in each case as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof.

 

“First Lien Notes Credit Parties” shall have the meaning assigned to that term
in the recitals to this Agreement.

 

“First Lien Notes Documents” shall mean the First Lien Notes Indenture, the
First Lien Notes, the First Lien Notes Collateral Documents, those other
ancillary agreements as to which the First Lien Notes Agent, the First Lien
Notes Trustee, or any First Lien Notes Holder is a party or a beneficiary and
all other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any First Lien Notes Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the First Lien Notes
Agent or the First Lien Notes Trustee, in connection with any of the foregoing
or any First Lien Notes Indenture, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof.

 

“First Lien Notes Guarantors” shall mean the collective reference to BCF
Holdings and its Subsidiaries, other than the First Lien Notes Issuer and any
Foreign Subsidiary, and any other Person who becomes a guarantor under any of
the First Lien Notes Documents.

 

“First Lien Notes Holders” shall mean the “Holders” under and as defined in the
Original First Lien Notes Indenture, and shall include all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Holder” under any First Lien Notes Indenture.

 

“First Lien Notes Indenture” shall mean the Original First Lien Notes Indenture
and any other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the First Lien Notes
Obligations, whether by the same or any other agent, trustee, holder, or group
of holders and whether or not increasing the amount of any Indebtedness that may
be incurred thereunder.

 

“First Lien Notes Issuer” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“First Lien Notes Obligations” shall mean all obligations of every nature of
each First Lien Notes Credit Party from time to time owed to the First Lien
Notes Agent, the First Lien Notes Trustee, the First Lien Notes Holders or any
of them, under any First Lien Notes Documents, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such First Lien Notes Credit Party, would have accrued on any First
Lien Notes Obligation, whether or not a claim is allowed against such First Lien
Notes Credit Party for such interest in the related bankruptcy proceeding),
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the First Lien Notes Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time in accordance with the terms thereof.

 

“First Lien Notes Secured Parties” shall mean the First Lien Notes Agent, the
First Lien Notes Trustee, and the First Lien Notes Holders.

 

“First Lien Notes Trustee” shall have the meaning assigned to that term in the
recitals to this Agreement, and shall include any successor thereto as well as
any Person designated as “Trustee” under any First Lien Notes Indenture.

 

9  

 

 

“First Lien Term Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent” or “Administrative Agent” under any
First Lien Term Credit Agreement.

 

“First Lien Term Borrower” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“First Lien Term Collateral Documents” shall mean all “Security Documents” as
defined in the Original First Lien Term Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any First Lien Term Credit Agreement, in each
case as the same may be amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms thereof.

 

“First Lien Term Credit Agreement” shall mean the Original First Lien Term
Credit Agreement and any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the First Lien Term Obligations, whether by the same or any other
agent, lender or group of lenders and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

 

“First Lien Term Credit Parties” shall have the meaning assigned to that term in
the recitals to this Agreement.

 

“First Lien Term Documents” shall mean the First Lien Term Credit Agreement, the
First Lien Term Guaranties, the First Lien Term Collateral Documents, those
other ancillary agreements as to which the First Lien Term Agent or any First
Lien Term Lender is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any First Lien Term Credit Party or any of its respective Subsidiaries
or Affiliates, and delivered to the First Lien Term Agent, in connection with
any of the foregoing or any First Lien Term Credit Agreement, in each case as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms thereof.

 

“First Lien Term Guaranties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“First Lien Term Guarantors” shall mean the collective reference to BCF Holdings
and its Subsidiaries, other than the First Lien Term Borrower and any Foreign
Subsidiary, and any other Person who becomes a guarantor under any of the First
Lien Term Guaranties.

 

“First Lien Term Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Lender” under any First Lien Term Credit Agreement.

 

“First Lien Term Obligations” shall mean all obligations of every nature of each
First Lien Term Credit Party from time to time owed to the First Lien Term
Agent, the First Lien Term Lenders or any of them, under any First Lien Term
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such First Lien Term Credit
Party, would have accrued on any First Lien Term Obligation, whether or not a
claim is allowed against such First Lien Term Credit Party for such interest in
the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the First Lien
Term Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time in accordance with the terms
thereof.

 

10  

 

 

“First Lien Term Secured Parties” shall mean the First Lien Term Agent and the
First Lien Term Lenders.

 

“Foreign Subsidiary” shall have the meaning provided in the Original ABL Credit
Agreement, the Original First Lien Term Credit Agreement, and the Original First
Lien Notes Indenture as in effect on the date hereof.

 

“Future Term Loan/Notes Indebtedness” shall mean any Indebtedness of the First
Lien Notes Issuer and/or the First Lien Notes Guarantors that is secured by a
Lien in favor of the First Lien Notes Agent pursuant to the First Lien Notes
Collateral Documents and that was permitted to be incurred and so secured under
each applicable Term Loan/Notes Document; provided that (i) the trustee, agent
or other authorized representative for the holders of such Indebtedness (other
than in the case of Additional Notes (as defined in the First Lien Notes
Indenture)) and the First Lien Notes Issuer and the First Lien Notes Guarantors
shall execute a joinder to the Term Loan/Notes Intercreditor Agreement and (ii)
the First Lien Notes Issuer shall designate such Indebtedness as “Additional
Pari Passu Obligations” under the Term Loan/Notes Intercreditor Agreement.

 

“Future Term Loan/Notes Indebtedness Secured Parties” means holders of any
Future Term Loan/Notes Obligations and any trustee, authorized representative or
agent of such Future Term Loan/Notes Obligations.

 

“Future Term Loan/Notes Obligations” shall mean all obligations of every nature
of each First Lien Notes Credit Party from time to time owed to the Future Term
Loan/Notes Indebtedness Secured Parties or any of them, under any documents
governing Future Term Loan/Notes Indebtedness, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such First Lien Notes Credit Party, would have accrued on any Future
Term Loan/Notes Obligations, whether or not a claim is allowed against such
First Lien Notes Credit Party for such interest in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the documents governing Future Term Loan/Notes
Indebtedness, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time in accordance with the terms
thereof (other than, in each case, obligations with respect to Additional Notes
(as defined in the First Lien Notes Indenture) which shall constitute First Lien
Notes Obligations).

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including, with respect to any Credit
Party, all contracts, agreements and indentures in any form, and portions
thereof, to which such Credit Party is a party or under which such Credit Party
has any right, title or interest or to which such Credit Party or any property
of such Credit Party is subject, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

“Guarantor” shall mean any of the ABL Guarantors, the First Lien Term
Guarantors, or the First Lien Notes Guarantors.

 

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement, the
First Lien Term Credit Agreement, and the First Lien Notes Indenture as in
effect on the date hereof.

 

“Initial Borrower” shall have the meaning assigned to that term in the recitals
to this Agreement.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,

composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.



 

11  

 

 



“JPMorgan” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

“Lead Borrower” shall have the meaning assigned to that term in the recitals to
this Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any Financing Lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

“Lien Priority” shall mean with respect to any Lien of the ABL Agent, the ABL
Lenders, the First Lien Term Agent, the First Lien Term Lenders, the First Lien
Notes Agent, the First Lien Notes Secured Parties, or the Future Term Loan/Notes
Indebtedness Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.

 

“Original ABL Credit Agreement” shall have the meaning assigned to that term in
the introduction to this Agreement.

 

“Original First Lien Notes Indenture” shall have the meaning assigned to that
term in the introduction to this Agreement.

 

“Original First Lien Term Credit Agreement” shall have the meaning assigned to
that term in the introduction to this Agreement.

 

“Party” shall mean the ABL Agent, the First Lien Term Agent, or the First Lien
Notes Agent, and “Parties” shall mean, collectively, the ABL Agent, the First
Lien Term Agent, and the First Lien Notes Agent.

 

“Patent License” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.

 

“Patents” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

 

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Loan/Notes Priority Collateral, as applicable.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

12  

 

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Secured Parties” shall mean the ABL Secured Parties and the Term Loan/Notes
Secured Parties.

 

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which Capital Stock representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or (b)
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Term Loan/Notes Agents” shall mean, collectively, the First Lien Term Agent and
the First Lien Notes Agent.

 

“Term Loan/Notes Collateral Documents” shall mean, collectively, the First Lien
Term Collateral Documents and the First Lien Notes Collateral Documents.

 

“Term Loan/Notes Credit Parties” shall mean, collectively, the First Lien Term
Credit Parties and the First Lien Notes Credit Parties.

 

“Term Loan/Notes Documents” shall mean, collectively, the First Lien Term
Documents, the First Lien Notes Documents, and all other documents governing
Term Loan/Notes Obligations.

 

“Term Loan/Notes Guarantors” shall mean, collectively, the First Lien Term
Guarantors and the First Lien Notes Guarantors.

 

“Term Loan/Notes Intercreditor Agreement” shall mean that certain Pari Passu
Intercreditor Agreement, dated as of April 16, 2020, by and between the First
Lien Term Agent, the First Lien Notes Agent, the First Lien Notes Trustee, and
the applicable Term Loan/Notes Credit Parties.

 

“Term Loan/Notes Obligations” shall mean, collectively, (a) the First Lien Term
Obligations, (b) the First Lien Notes Obligations, and (c) all Future Term
Loan/Notes Obligations.

 

“Term Loan/Notes Priority Collateral” shall mean:

 

(1)       all Equipment, Fixtures, Real Estate, Intellectual Property and
Investment Property (other than Cash Equivalents not credited to or deposited in
the Asset Sales Proceeds Account),

 

(2)       except to the extent relating to, evidencing or governing ABL Priority
Collateral, all Instruments, Documents, General Intangibles and commercial tort
claims,

 

(3)       all other Collateral, other than the ABL Priority Collateral, and

 

(4)       all collateral security and guarantees with respect to the foregoing
and all cash, Money, insurance proceeds, instruments, securities, financial
assets and deposit accounts received as proceeds of any Collateral, other than
the ABL Priority Collateral (such proceeds, “Term Loan/Notes Priority
Proceeds”); provided, however, no proceeds of Term Loan/Notes Priority Proceeds
will constitute Term Loan/Notes Priority Collateral unless such proceeds of Term
Loan/Notes Priority Proceeds would otherwise constitute Term Loan/Notes Priority
Collateral or are credited to the Asset Sales Proceeds Account.

 

13  

 

 

“Term Loan/Notes Recovery” shall have the meaning set forth in Section 5.3(b).

 

“Term Loan/Notes Secured Parties” shall mean, collectively, (a) the First Lien
Term Secured Parties, (b) the First Lien Notes Secured Parties, and (c) the
Future Term Loan/Notes Indebtedness Secured Parties.

 

“Trademark License” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.

 

“Trademarks” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

Section 1.3                  Rules of Construction. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting and shall be deemed to be followed by the phrase “without
limitation,” and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule and exhibit references herein are
to this Agreement unless otherwise specified. Any reference in this Agreement to
any agreement, instrument, or document shall include all alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, restatements, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation, or in such other manner as may be approved by the
requisite holders or representatives in respect of such obligation.

 

ARTICLE 2
LIEN PRIORITY

 

Section 2.1                  Priority of Liens.

 

(a)                 Subject to the provisos in subclauses (b) and (c) of Section
4.1, notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Lenders in respect of all or any portion of the Collateral or of any
Liens granted to the First Lien Term Agent or the First Lien Term Lenders or of
any Liens granted to the First Lien Notes Agent or the First Lien Notes Secured
Parties or any Future Term Loan/Notes Indebtedness Secured Parties in respect of
all or any portion of the Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent or the First Lien
Term Agent or the First Lien Notes Agent (or ABL Lenders or First Lien Term
Lenders or First Lien Notes Secured Parties or the Future Term Loan/Notes
Indebtedness Secured Parties) in any Collateral, (iii) any provision of the
Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or of
the ABL Documents or the Term Loan/Notes Documents, (iv) whether the ABL Agent,
the First Lien Term Agent or the First Lien Notes Agent, in each case, either
directly or through agents, holds possession of, or has control over, all or any
part of the Collateral, (v) the fact that any such Liens in favor of the ABL
Agent or the ABL Lenders or the First Lien Term Agent or the First Lien Term
Lenders or the First Lien Notes Agent or the First Lien Notes Secured Parties or
the Future Term Loan/Notes Indebtedness Secured Parties (or ABL Lenders or any
Term Loan/Notes Secured Parties) securing any of the ABL Obligations or Term
Loan/Notes Obligations, respectively, are (x) subordinated to any Lien securing
any obligation of any Credit Party other than the Term Loan/Notes Obligations or
the ABL Obligations, respectively, or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed, or (vi) any other circumstance of any kind or
nature whatsoever, the ABL Agent, on behalf of itself and the ABL Lenders, the
First Lien Term Agent, on behalf of itself and the First Lien Term Lenders, and
the First Lien Notes Agent, on behalf of itself and the other First Lien Notes
Secured Parties and the Future Term Loan/Notes Indebtedness Secured Parties,
hereby agree that:



 

14  

 

 



(1)               any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Term Loan/Notes Agent,
any First Lien Term Lender, any First Lien Notes Secured Party or any Future
Term Loan/Notes Indebtedness Secured Party that secures all or any portion of
the Term Loan/Notes Obligations shall in all respects be junior and subordinate
to all Liens granted to the ABL Agent and the ABL Lenders in the ABL Priority
Collateral to secure all or any portion of the ABL Obligations;

 

(2)                any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Lender that secures all or any portion of the ABL Obligations shall in all
respects be senior and prior to all Liens granted to any Term Loan/Notes Agent,
any First Lien Term Lender, any First Lien Notes Secured Party, or any Future
Term Loan/Notes Indebtedness Secured Party in the ABL Priority Collateral to
secure all or any portion of the Term Loan/Notes Obligations;

 

(3)               any Lien in respect of all or any portion of the Term
Loan/Notes Priority Collateral now or hereafter held by or on behalf of the ABL
Agent or any ABL Lender that secures all or any portion of the ABL Obligations
shall in all respects be junior and subordinate to all Liens granted to any Term
Loan/Notes Agent, the First Lien Term Lenders, the First Lien Notes Secured
Parties, and the Future Term Loan/Notes Indebtedness Secured Parties in the Term
Loan/Notes Priority Collateral to secure all or any portion of the Term
Loan/Notes Obligations; and

 

(4)                any Lien in respect of all or any portion of the Term
Loan/Notes Priority Collateral now or hereafter held by or on behalf of any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party that secures all
or any portion of the Term Loan/Notes Obligations shall in all respects be
senior and prior to all Liens granted to the ABL Agent or any ABL Lender in the
Term Loan/Notes Priority Collateral to secure all or any portion of the ABL
Obligations.

 

15  

 

 





(b)                Notwithstanding any failure by any ABL Secured Party or Term
Loan/Notes Secured Party to perfect its security interests in the Collateral or
any avoidance, invalidation, priming or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to the ABL Secured Parties or the Term Loan/Notes Secured Parties but,
for the avoidance of doubt, subject to the provisos in subclauses (b) and (c) of
Section 4.1, the priority and rights as between the ABL Secured Parties and the
Term Loan/Notes Secured Parties with respect to the Collateral shall be as set
forth herein.

 

(c)                 The First Lien Term Agent, for and on behalf of itself and
the First Lien Term Lenders, acknowledges and agrees that, concurrently
herewith, the ABL Agent, for the benefit of itself and the ABL Lenders, has been
granted Liens upon all of the Collateral in which the First Lien Term Agent has
been granted Liens and the First Lien Term Agent hereby consents thereto. The
First Lien Notes Agent, for and on behalf of itself, the First Lien Notes
Secured Parties and the Future Term Loan/Notes Indebtedness Secured Parties,
acknowledges and agrees that, concurrently herewith, the ABL Agent, for the
benefit of itself and the ABL Lenders, has been granted Liens upon all of the
Collateral in which the First Lien Notes Agent has been granted Liens and the
First Lien Notes Agent hereby consents thereto. The ABL Agent, for and on behalf
of itself and the ABL Lenders, acknowledges and agrees that, concurrently
herewith, the First Lien Term Agent, for the benefit of itself and the First
Lien Term Lenders, has been granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents thereto.
The ABL Agent, for and on behalf of itself and the ABL Lenders, acknowledges and
agrees that, concurrently herewith, the First Lien Notes Agent, for the benefit
of itself, the First Lien Notes Secured Parties and the Future Term Loan/Notes
Indebtedness Secured Parties, has been granted Liens upon all of the Collateral
in which the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto. The subordination of Liens by each Term Loan/Notes Agent and the ABL
Agent in favor of one another as set forth herein shall not be deemed to
subordinate any Term Loan/Notes Agent’s Liens or the ABL Agent’s Liens to the
Liens of any other Person.

 

Section 2.2                  Waiver of Right to Contest Liens.

 

(a)                 Each of the First Lien Term Agent, for and on behalf of
itself and the First Lien Term Lenders, and the First Lien Notes Agent, for and
on behalf of itself, the First Lien Notes Secured Parties, and the Future Term
Loan/Notes Indebtedness Secured Parties, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent and the ABL Lenders in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, the First Lien Term Agent, for itself and on behalf of the First Lien
Term Lenders, agrees that none of the First Lien Term Agent or the First Lien
Term Lenders will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the ABL Agent or any ABL Lender under
the ABL Documents with respect to the ABL Priority Collateral. Except to the
extent expressly set forth in this Agreement, the First Lien Notes Agent, for
itself and on behalf of the First Lien Notes Secured Parties and the Future Term
Loan/Notes Indebtedness Secured Parties, agrees that none of the First Lien
Notes Agent, the First Lien Notes Secured Parties or the Future Term Loan/Notes
Indebtedness Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Lender under the ABL Documents with respect to the ABL Priority Collateral.
Except to the extent expressly set forth in this Agreement, the First Lien Term
Agent, for itself and on behalf of the First Lien Term Lenders, hereby waives
any and all rights it or the First Lien Term Lenders may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which the ABL Agent or any ABL Lender seeks to enforce its Liens in
any ABL Priority Collateral. Except to the extent expressly set forth in this
Agreement, the First Lien Notes Agent, for itself and on behalf of the First
Lien Notes Secured Parties and the Future Term Loan/Notes Indebtedness Secured
Parties, hereby waives any and all rights it, the First Lien Notes Secured
Parties or the Future Term Loan/Notes Indebtedness Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the ABL Agent or any ABL Lender seeks to enforce its
Liens in any ABL Priority Collateral. The foregoing shall not be construed to
prohibit any Term Loan/Notes Agent from enforcing the provisions of this
Agreement as to the relative priority of the parties hereto.



 

16  

 

 



(b)               The ABL Agent, for and on behalf of itself and the ABL
Lenders, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Loan/Notes Agent, the
First Lien Term Lenders, the First Lien Notes Secured Parties, or the Future
Term Loan/Notes Indebtedness Secured Parties in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Lenders, agrees
that none of the ABL Agent or the ABL Lenders will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party under the
applicable Term Loan/Notes Documents with respect to the Term Loan/Notes
Priority Collateral. Except to the extent expressly set forth in this Agreement,
the ABL Agent, for itself and on behalf of the ABL Lenders, hereby waives any
and all rights it or the ABL Lenders may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any Term Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes
Secured Party, or any Future Term Loan/Notes Indebtedness Secured Party seeks to
enforce its Liens in any Term Loan/Notes Priority Collateral. The foregoing
shall not be construed to prohibit the ABL Agent from enforcing the provisions
of this Agreement as to the relative priority of the parties hereto.

 

Section 2.3                  Remedies Standstill.

 

(a)                 Each of the First Lien Term Agent, on behalf of itself and
the First Lien Term Lenders, and the First Lien Notes Agent, on behalf of
itself, the First Lien Notes Secured Parties and the Future Term Loan/Notes
Indebtedness Secured Parties, agrees that, until the date upon which the
Discharge of ABL Obligations shall have occurred, neither such Term Loan/Notes
Agent nor any First Lien Term Lender or any First Lien Notes Secured Party or
any Future Term Loan/Notes Indebtedness Secured Party will Exercise Any Secured
Creditor Remedies with respect to any of the ABL Priority Collateral without the
written consent of the ABL Agent, and will not take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the Controlling Term Loan/Notes Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
ABL Agent. From and after the date upon which the Discharge of ABL Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
ABL Agent), any Term Loan/Notes Agent, any First Lien Term Lender, any First
Lien Notes Secured Party, or any Future Term Loan/Notes Indebtedness Secured
Party may Exercise Any Secured Creditor Remedies under the applicable Term
Loan/Notes Documents or applicable law as to any ABL Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by any Term Loan/Notes Agent is at all times subject to the
provisions of this Agreement and the Term Loan/Notes Intercreditor Agreement,
including Section 4.1 hereof.

 

17  

 

 

(b)                The ABL Agent, on behalf of itself and the ABL Lenders,
agrees that, until the date upon which the Discharge of Term Loan/Notes
Obligations shall have occurred, neither the ABL Agent nor any ABL Lender will
Exercise Any Secured Creditor Remedies with respect to the Term Loan/Notes
Priority Collateral without the written consent of the Controlling Term
Loan/Notes Agent, and will not take, receive or accept any Proceeds of the Term
Loan/Notes Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of Term Loan/Notes Priority Collateral in a
Deposit Account controlled by the ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the Controlling
Term Loan/Notes Agent. From and after the date upon which the Discharge of Term
Loan/Notes Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the Controlling Term Loan/Notes Agent), the ABL Agent or any
ABL Lender may Exercise Any Secured Creditor Remedies under the ABL Documents or
applicable law as to any Term Loan/Notes Priority Collateral (other than with
respect to any real property a mortgage over which has been granted pursuant to
the terms of the Term Loan/Notes Documents and has not been granted pursuant to
the terms of the ABL Documents); provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the ABL Agent is at all
times subject to the provisions of this Agreement, including Section 4.1 hereof.

 

(c)                 Notwithstanding any other provision of this agreement,
nothing contained herein shall be construed to prevent (i) the ABL Agent or any
ABL Lender from objecting to any proposed retention of collateral by any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party in full or
partial satisfaction of any Term Loan/Notes Obligations or (ii) any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party from objecting
to any proposed retention of collateral by the ABL Agent or any ABL Lender in
full or partial satisfaction of any ABL Obligations.

 

Section 2.4                  Exercise of Rights.

 

(a)                 No Other Restrictions. Except as expressly set forth in this
Agreement, each of the First Lien Term Agent, each First Lien Term Lender, the
First Lien Notes Agent, each First Lien Notes Secured Party, each Future Term
Loan/Notes Indebtedness Secured Party, the ABL Agent and each ABL Lender shall
have any and all rights and remedies it may have as a creditor under applicable
law, including the right to the Exercise of Secured Creditor Remedies; provided,
however, that the Exercise of Secured Creditor Remedies with respect to the
Collateral shall be subject to the Lien Priority and to the provisions of this
Agreement, including Sections 2.3 and 4.1 hereof. None of any Term Loan/Notes
Agent, any First Lien Term Lender, any First Lien Notes Secured Party, any
Future Term Loan/Notes Indebtedness Secured Party, the ABL Agent or any ABL
Lender waives any claim it may have on grounds of commercial reasonableness. The
ABL Agent may enforce the provisions of the ABL Documents, the First Lien Term
Agent may enforce the provisions of the applicable Term Loan/Notes Documents,
the First Lien Notes Agent may enforce the provisions of the applicable Term
Loan/Notes Documents, and each may Exercise Any Secured Creditor Remedies, all
in such order and in such manner as each may determine in the exercise of its
sole discretion, consistent with the terms of this Agreement and mandatory
provisions of applicable law; provided, however, that each of the ABL Agent and
each Term Loan/Notes Agent agrees to provide to the other copies of any notices
that it is required under applicable law to deliver to any Borrower or any
Guarantor; provided further, however, that the ABL Agent’s failure to provide
any such copies to any Term Loan/Notes Agent shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Documents and any Term
Loan/Notes Agent’s failure to provide any such copies to the ABL Agent shall not
impair any of such Term Loan/Notes Agent’s rights hereunder or under any of the
applicable Term Loan/Notes Documents. Each of the First Lien Term Agent, each
First Lien Term Lender, each First Lien Notes Agent, each First Lien Notes
Secured Party, each Future Term Loan/Notes Indebtedness Secured Party, the ABL
Agent and each ABL Lender agrees that (i) it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim, in the case of the First Lien Term Agent, each First Lien
Term Lender, the First Lien Notes Agent, each First Lien Notes Secured Party,
and each Future Term Loan/Notes Indebtedness Secured Party against either the
ABL Agent or any other ABL Secured Party, and in the case of the ABL Agent and
each other ABL Secured Party, against either any Term Loan/Notes Agent or any
other Term Loan/Notes Secured Party, seeking damages from or other relief by way
of specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral which
is consistent with the terms of this Agreement, and none of such Parties shall
be liable for any such action taken or omitted to be taken and (ii) it will not
be a petitioning creditor or otherwise assist in the filing of any involuntary
Insolvency Proceeding.

 

18  

 

 





(b)                Release of Liens. (i) In the event of (A) any private or
public sale of all or any portion of the ABL Priority Collateral in connection
with any Exercise of Secured Creditor Remedies by or with the consent of the ABL
Agent (other than in connection with a refinancing as described in Section
5.2(c)), (B) any sale, transfer or other disposition of all or any portion of
the ABL Priority Collateral (other than in connection with a refinancing as
described in Section 5.2(c)), so long as such sale, transfer or other
disposition is then permitted by the ABL Documents or shall have been approved
by the requisite ABL Lenders or (C) the release of the ABL Secured Parties’ Lien
on all or any portion of the ABL Priority Collateral (other than in connection
with a sale, transfer or other disposition as described in clauses (A) and (B)
above), so long as such release is then permitted by the ABL Documents or shall
have been approved by the requisite ABL Lenders, in the case of clause (C) only
to the extent prior to the date upon which the Discharge of ABL Obligations
shall have occurred and not in connection with a Discharge of ABL Obligations
(and irrespective of whether an Event of Default has occurred), each of the
First Lien Term Agent, on behalf of itself and the First Lien Term Lenders, and
the First Lien Notes Agent, on behalf of itself, the First Lien Notes Secured
Parties, and the Future Term Loan/Notes Indebtedness Secured Parties, agrees
such sale, transfer, other disposition or release will be free and clear of the
Liens on such ABL Priority Collateral securing the Term Loan/Notes Obligations,
and each Term Loan/Notes Agent’s and the Term Loan/Notes Secured Parties’ Liens
with respect to the ABL Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, each Term Loan/Notes Agent
agrees, at the Credit Parties’ expense, that it will promptly execute any and
all Lien releases or other documents reasonably requested by the ABL Agent in
connection therewith. Each Term Loan/Notes Agent hereby appoints the ABL Agent
and any officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Term Loan/Notes Agent and in
the name of such Term Loan/Notes Agent or in the ABL Agent’s own name, from time
to time, in the ABL Agent’s sole discretion, for the purposes of carrying out
the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). All proceeds realized from any such sale or disposition shall be
applied to the ABL Obligations or the Term Loan/Notes Obligations in accordance
with the terms of this Agreement.



 

19  

 

 



(ii)       In the event of (A) any private or public sale of all or any portion
of the Term Loan/Notes Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Controlling Term
Loan/Notes Agent (other than in connection with a refinancing as described in
Section 5.2(c)), (B) any sale, transfer or other disposition of all or any
portion of the Term Loan/Notes Priority Collateral (other than in connection
with a refinancing as described in Section 5.2(c)), so long as such sale,
transfer or other disposition is then permitted by the Controlling Term
Loan/Notes Documents or shall have been approved by the requisite Controlling
Term Loan/Notes Secured Parties, or (C) the release of the Term Loan/Notes
Secured Parties’ Lien on all or any portion of the Term Loan/Notes Priority
Collateral (other than in connection with a sale, transfer or other disposition
as described in clauses (A) and (B) above), so long as such release is then
permitted by the Term Loan/Notes Documents or shall have been approved by the
requisite Controlling Term Loan/Notes Secured Parties in the case of clause (C)
only to the extent prior to the date upon which the Discharge of Term Loan/Notes
Obligations shall have occurred and not in connection with a Discharge of ABL
Obligations (and irrespective of whether an Event of Default has occurred), the
ABL Agent agrees, on behalf of itself and the ABL Lenders, that such sale,
transfer, other disposition or release will be free and clear of the Liens on
such Term Loan/Notes Priority Collateral securing the ABL Obligations and the
ABL Agent’s and the ABL Secured Parties’ Liens with respect to the ABL Priority
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action. In furtherance of, and subject
to, the foregoing, the ABL Agent agrees, at the Credit Parties’ expense, that it
will promptly execute any and all Lien releases or other documents reasonably
requested by the Controlling Term Loan/Notes Agent in connection therewith. The
ABL Agent hereby appoints the Controlling Term Loan/Notes Agent and any officer
or duly authorized person of the Controlling Term Loan/Notes Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the ABL Agent and in the
name of the ABL Agent or in the Controlling Term Loan/Notes Agent’s own name,
from time to time, in the Controlling Term Loan/Notes Agent’s sole discretion,
for the purposes of carrying out the terms of this paragraph, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable). All proceeds realized from any such
sale or disposition shall be applied to the ABL Obligations or the Term
Loan/Notes Obligations in accordance with the terms of this Agreement.

 

Section 2.5                  No New Liens.

 

(a)                 Subject to Section 2.5(c), until the date upon which the
Discharge of ABL Obligations shall have occurred, the parties hereto agree that
no Term Loan/Notes Secured Party shall acquire or hold any Lien on any assets of
any Credit Party securing any Term Loan/Notes Obligation which assets are not
also subject to the Lien of the ABL Agent under the ABL Documents, subject to
the Lien Priority set forth herein. Subject to Section 2.5(c), if any Term
Loan/Notes Secured Party shall (nonetheless and in breach hereof) acquire or
hold any Lien on any assets of any Credit Party securing any Term Loan/Notes
Obligation which assets are not also subject to the Lien of the ABL Agent under
the ABL Documents, subject to the Lien Priority set forth herein, then the
applicable Term Loan/Notes Agent (or the relevant Term Loan/Notes Secured Party)
shall, without the need for any further consent of any other Term Loan/Notes
Secured Party, the First Lien Term Borrower, the First Lien Notes Issuer, any
First Lien Term Guarantor, or any First Lien Notes Guarantor, and
notwithstanding anything to the contrary in any other Term Loan/Notes Document,
be deemed to also hold and have held such Lien as bailee for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.

 

(b)                Until the date upon which the Discharge of Term Loan/Notes
Obligations shall have occurred, the parties hereto agree that no ABL Secured
Party shall acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation which assets are not also subject to the Lien of each Term
Loan/Notes Agent under the Term Loan/Notes Documents, subject to the Lien
Priority set forth herein. If any ABL Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any ABL Obligation which assets are not also subject to the Lien of
each Term Loan/Notes Agent under the Term Loan/Notes Documents, subject to the
Lien Priority set forth herein, then the ABL Agent (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party, any ABL Borrower or any ABL Guarantor and notwithstanding anything to the
contrary in any other ABL Document be deemed to also hold and have held such
Lien as bailee for the benefit of each Term Loan/Notes Agent as security for the
Term Loan/Notes Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the Controlling Term Loan/Notes Agent in
writing of the existence of such Lien.

 

20  

 

 





(c)                 Notwithstanding anything in this Agreement to the contrary,
the provisions of clauses (a) and (b) of this Section 2.5 shall not apply to any
real property a mortgage over which has been granted pursuant to the terms of
the Term Loan/Notes Documents and has not been granted pursuant to the terms of
the ABL Documents.

 

Section 2.6                  Waiver of Marshalling

 

(a)                 Until the Discharge of the ABL Obligations, each Term
Loan/Notes Agent, on behalf of itself and the applicable Term Loan/Notes Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
ABL Priority Collateral or any other similar rights a junior secured creditor
may have under applicable law.

 

(b)              Until the Discharge of the Term Loan/Notes Obligations, the ABL
Agent, on behalf of itself and the ABL Secured Parties, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Term Loan/Notes Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

ARTICLE 3
ACTIONS OF THE PARTIES

 

Section 3.1                  Certain Actions Permitted. Each Term Loan/Notes
Agent and the ABL Agent may make such demands or file such claims in respect of
the Term Loan/Notes Obligations or the ABL Obligations, as applicable, as are
necessary to prevent the waiver or bar of such claims under applicable statutes
of limitations or other statutes, court orders, or rules of procedure at any
time.

 

Section 3.2                  Agent for Perfection. The ABL Agent, for and on
behalf of itself and each ABL Lender, the First Lien Term Agent, for and on
behalf of itself and each First Lien Term Lender, and the First Lien Notes
Agent, for and on behalf of itself, each First Lien Notes Secured Party and each
Future Term Loan/Notes Indebtedness Secured Party, as applicable, each agree to
hold all Control Collateral and Cash Collateral that is part of the Collateral
in their respective possession, custody, or control (or in the possession,
custody, or control of agents or bailees for either) as agent for the other
solely for the purpose of perfecting the security interest granted to each in
such Control Collateral or Cash Collateral, subject to the terms and conditions
of this Section 3.2. None of the ABL Agent, the ABL Lenders, the First Lien Term
Agent, the First Lien Term Lenders, the First Lien Notes Agent, the First Lien
Notes Secured Parties or the Future Term Loan/Notes Indebtedness Secured
Parties, as applicable, shall have any obligation whatsoever to the others to
assure that the Control Collateral is genuine or owned by any Borrower, any
Guarantor, or any other Person or to preserve rights or benefits of any Person.
The duties or responsibilities of the ABL Agent and each Term Loan/Notes Agent
under this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Control Collateral and the Cash Collateral as agent for the other
Party for purposes of perfecting the Lien held by the First Lien Term Agent, the
First Lien Notes Agent, or the ABL Agent, as applicable. The ABL Agent is not
and shall not be deemed to be a fiduciary of any kind for any Term Loan/Notes
Agent, the First Lien Term Lenders, the First Lien Notes Secured Parties, the
Future Term Loan/Notes Indebtedness Secured Parties, or any other Person. No
Term Loan/Notes Agent is or shall be deemed to be a fiduciary of any kind for
the ABL Agent, the ABL Lenders, or any other Person. In the event that (a) any
Term Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party receives any
Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, or (b) the ABL Agent or any ABL Lender receives any Collateral or
Proceeds of the Collateral in violation of the terms of this Agreement, then
such Term Loan/Notes Agent, such First Lien Term Lender, such First Lien Notes
Secured Party, such Future Term Loan/Notes Indebtedness Secured Party, the ABL
Agent, or such ABL Lender, as applicable, shall promptly pay over such Proceeds
or Collateral to (i) in the case of clause (a), the ABL Agent, or (ii) in the
case of clause (b), the Controlling Term Loan/Notes Agent, in each case, in the
same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of this Agreement.



 

21  

 

 



Section 3.3                  Sharing of Information and Access. In the event
that the ABL Agent shall, in the exercise of its rights under the ABL Collateral
Documents or otherwise, receive possession or control of any books and Records
of any Term Loan/Notes Credit Party which contain information identifying or
pertaining to the Term Loan/Notes Priority Collateral, the ABL Agent shall, upon
request from any Term Loan/Notes Agent and as promptly as practicable
thereafter, either make available to the Term Loan/Notes Agents such books and
Records for inspection and duplication or provide to the Term Loan/Notes Agents
copies thereof. In the event that any Term Loan/Notes Agent shall, in the
exercise of its rights under the applicable Term Loan/Notes Collateral Documents
or otherwise, receive possession or control of any books and records of any ABL
Credit Party which contain information identifying or pertaining to any of the
ABL Priority Collateral, such Term Loan/Notes Agent shall, upon request from the
ABL Agent and as promptly as practicable thereafter, either make available to
the ABL Agent such books and records for inspection and duplication or provide
the ABL Agent copies thereof.

 

Section 3.4                  Insurance. Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds. Each of the ABL Agent, the First Lien Term
Agent, and the First Lien Notes Agent shall be named as additional insured or
loss payee, as applicable, with respect to all insurance policies relating to
Collateral. The ABL Agent shall have the sole and exclusive right, as against
each Term Loan/Notes Agent, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral. The
Controlling Term Loan/Notes Agent shall have the sole and exclusive right, as
against the ABL Agent, to adjust settlement of insurance claims in the event of
any covered loss, theft or destruction of Term Loan/Notes Priority Collateral.
All proceeds of such insurance shall be remitted to the ABL Agent or the
applicable Term Loan/Notes Agent, as the case may be, and each of the First Lien
Term Agent, the First Lien Notes Agent, and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof.

 

Section 3.5                  No Additional Rights For the Credit Parties
Hereunder. Except as provided in Section 3.6, if any ABL Secured Party or Term
Loan/Notes Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party or Term
Loan/Notes Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party or Term Loan/Notes
Secured Party.

 

Section 3.6                  Inspection Rights and Insurance.

 

(a)                 Without limiting any rights the ABL Agent or any other ABL
Secured Party may otherwise have under applicable law or by agreement, the ABL
Agent, the ABL Secured Parties and any representatives designated by the ABL
Agent may, at any time and whether or not any Term Loan/Notes Agent or any other
Term Loan/Notes Secured Party has commenced and is continuing to Exercise Any
Secured Creditor Remedies (the “ABL Permitted Access Right”), (i) during normal
business hours on any business day, access ABL Priority Collateral that (A) is
stored or located in or on, (B) has become an accession with respect to (within
the meaning of Section 9-335 of the Uniform Commercial Code), or (C) has been
commingled with (within the meaning of Section 9-336 of the Uniform Commercial
Code), Term Loan/Notes Priority Collateral and (ii) in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Any Secured
Creditor Remedies by the ABL Agent or any representatives designated by the ABL
Agent (including any ABL Borrower or ABL Guarantor) acting with the consent or
on behalf of the ABL Agent), use the Term Loan/Notes Priority Collateral
(including without limitation, Equipment, Fixtures, Intellectual Property,
General Intangibles and Real Estate) (A) in the case of Term Loan/Notes Priority
Collateral other than Intellectual Property, until the date that is 120 days
after the commencement of such liquidation of the ABL Priority Collateral or
Exercise of Any Secured Creditor Remedies, as the case may be, and (B) in the
case of Intellectual Property until the liquidation of such ABL Collateral is
completed, non-exclusively, royalty free and without other costs, expenses or
charges, in the case of each of (i) and (ii), (x) for the limited purposes of
assembling, inspecting, copying or downloading information stored on, taking
actions to perfect its Lien on, completing a production run of inventory
involving, taking possession of, moving, preparing and advertising for sale,
selling, liquidating (by public auction, private sale or a “store closing”,
“going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business, which sale may include augmented
inventory of the same type sole in the ABL Borrowers’ and ABL Guarantors’
business), storing or otherwise dealing with, or to Exercise Any Secured
Creditor Remedies with respect to, the ABL Priority Collateral (collectively,
“ABL Permitted Access Purposes”) and (y) without notice to, the involvement of
or interference by any Term Loan/Notes Secured Party or liability to any Term
Loan/Notes Secured Party. In the event that any ABL Secured Party has commenced
and is continuing to Exercise Any Secured Creditor Remedies with respect to any
ABL Priority Collateral, no Term Loan/Notes Agent may sell, assign or otherwise
transfer the related Term Loan/Notes Priority Collateral prior to the expiration
of the 120-day period commencing on the date such ABL Secured Party begins to
Exercise Any Secured Creditor Remedies, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.6. If
any stay or other order that prohibits the ABL Agent and other ABL Secured
Parties from commencing and continuing to Exercise Any Secured Creditor Remedies
with respect to ABL Priority Collateral has been entered by a court of competent
jurisdiction, such 120-day period shall be tolled during the pendency of any
such stay or other order. The ABL Agent and the ABL Secured parties shall not be
obligated to pay any amounts to any Term Loan/Notes Agent or the Term Loan/Notes
Secured Parties (or any Person claiming by, through or under the Term Loan/Notes
Secured Parties, including any purchaser of the Term Loan/Notes Priority
Collateral) or to the ABL Borrowers and ABL Guarantors, for or in respect of the
use by the ABL Agent and the ABL Secured Parties of the Term Loan/Notes Priority
Collateral in accordance with this Section and none of the ABL Agent or the ABL
Secured Parties shall be obligated to secure, protect, insure or repair any such
Term Loan/Notes Priority Collateral (other than for damages caused by the ABL
Agent, the ABL Secured Parties or other respective employees, agents and
representatives).



 

22  

 

 



(b)               The Term Loan/Notes Agents and the other Term Loan/Notes
Secured Parties shall use commercially reasonable efforts to not hinder or
obstruct the ABL Agent and the other ABL Secured Parties from exercising the ABL
Permitted Access Right.

 

(c)                 Subject to the terms hereof, any Term Loan/Notes Agent may
advertise and conduct public auctions or private sales of the Term Loan/Notes
Priority Collateral without notice (except as required herein or by applicable
law) to, the involvement of or interference by any ABL Secured Party or
liability to any ABL Secured Party.





 

23  

 


 

ARTICLE 4

APPLICATION OF PROCEEDS

 

Section 4.1                  Application of Proceeds.

 

(a)                 Revolving Nature of ABL Obligations. Each of the First Lien
Term Agent, for and on behalf of itself and the First Lien Term Lenders, and the
First Lien Notes Agent, for and on behalf of itself, the First Lien Notes
Secured Parties, and the Future Term Loan/Notes Indebtedness Secured Parties,
expressly acknowledges and agrees that (i) any ABL Credit Agreement includes a
revolving commitment, that in the ordinary course of business the ABL Agent and
the ABL Lenders will apply payments and make advances thereunder, and that no
application of any Payment Collateral or Cash Collateral or the release of any
Lien by the ABL Agent upon any portion of the Collateral in connection with a
permitted disposition under any ABL Credit Agreement shall constitute the
Exercise of Secured Creditor Remedies under this Agreement; (ii) the amount of
the ABL Obligations that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, and that the terms of the
ABL Obligations may be modified, extended or amended from time to time, and that
the aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan/Notes
Secured Parties and without affecting the provisions hereof; and (iii) all
Payment Collateral or Cash Collateral received by the ABL Agent may be applied,
reversed, reapplied, credited, or reborrowed, in whole or in part, to the ABL
Obligations at any time; provided, however, that from and after the date on
which the ABL Agent (or any ABL Lender) commences the Exercise of Any Secured
Creditor Remedies (other than, prior to the acceleration of any of the Term
Loan/Notes Obligations, the exercise of its rights in accordance with Section
7.02 of the Original ABL Credit Agreement or any similar provision of any other
ABL Credit Agreement), all amounts received by the ABL Agent or any ABL Lender
shall be applied as specified in this Section 4.1. The Lien Priority shall not
be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the ABL Obligations or the Term Loan/Notes
Obligations, or any portion thereof.

 

(b)                Application of Proceeds of ABL Priority Collateral. The ABL
Agent, the First Lien Term Agent, and the First Lien Notes Agent hereby agree
that all ABL Priority Collateral, and all ABL Priority Proceeds thereof,
received by either of them in connection with any Exercise of Secured Creditor
Remedies with respect to ABL Priority Collateral shall be applied,

 

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

 

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

 

third, subject to the terms of the Term Loan/Notes Intercreditor Agreement, to
the payment, on a pro rata basis, of the Term Loan/Notes Obligations, and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;



 

24  

 

 



provided that in the event any Term Loan/Notes Agent receives, in connection
with an Insolvency Proceeding, any Proceeds of any ABL Priority Collateral and
the Lien granted in favor of the ABL Agent or the ABL Lenders in respect of such
ABL Priority Collateral has been voided, avoided or otherwise invalidated by a
court of competent jurisdiction and the provisions of Section 5.3 would not be
effective, then such Proceeds received by such Term Loan/Notes Agent with
respect to the ABL Priority Collateral shall be applied to the extent permitted
by applicable law, subject to the terms of the Term Loan/Notes Intercreditor
Agreement, to the payment, on a pro rata basis, of the Term Loan/Notes
Obligations in accordance with the Term Loan/Notes Documents until the Discharge
of the Term Loan/Notes Obligations shall have occurred.

 

(c)                 Application of Proceeds of Term Loan/Notes Priority
Collateral. The ABL Agent, the First Lien Term Agent, and the First Lien Notes
Agent hereby agree that all Term Loan/Notes Priority Collateral, and all Term
Loan/Notes Priority Proceeds thereof, received by either of them in connection
with any Exercise of Secured Creditor Remedies with respect to Term Loan/Notes
Priority Collateral shall be applied,

 

first, subject to the terms of the Term Loan/Notes Intercreditor Agreement, to
the payment of costs and expenses of the Term Loan/Notes Agents in connection
with such Exercise of Secured Creditor Remedies,

 

second, subject to the terms of the Term Loan/Notes Intercreditor Agreement, to
the payment, on a pro rata basis, of the Term Loan/Notes Obligations in
accordance with the Term Loan/Notes Documents until the Discharge of Term
Loan/Notes Obligations shall have occurred,

 

third, to the payment of the ABL Obligations; and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;

 

provided that in the event the ABL Agent receives, in connection with an
Insolvency Proceeding, any Proceeds of any Term Loan/Notes Priority Collateral
and the Lien granted in favor of each Term Loan/Notes Agent, the First Lien Term
Lenders, the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties in respect of such Term Loan/Notes Priority
Collateral has been voided, avoided or otherwise invalidated by a court of
competent jurisdiction and the provisions of Section 5.3 would not be effective,
then such Proceeds received by the ABL Agent with respect to the Term Loan/Notes
Priority Collateral as a result of such defect shall be applied to the extent
permitted by applicable law, to the payment, on a pro rata basis, of the ABL
Obligations in accordance with the ABL Documents until the Discharge of the ABL
Obligations shall have occurred.

 

(d)                Limited Obligation or Liability. In exercising remedies,
whether as a secured creditor or otherwise, the ABL Agent shall have no
obligation or liability to any Term Loan/Notes Agent or to any First Lien Term
Lender or to any First Lien Notes Secured Party or to any Future Term Loan/Notes
Indebtedness Secured Party, and no Term Loan/Notes Agent shall have any
obligation or liability to the ABL Agent or any ABL Lender, regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement so long as such exercise of
remedies is conducted in a commercially reasonable manner, in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.

 

(e)                 Turnover of Cash Collateral After Discharge. Upon the
Discharge of ABL Obligations, the ABL Agent shall (at the ABL Borrowers’
expense) deliver to the Controlling Term Loan/Notes Agent or shall execute such
documents as the Controlling Term Loan/Notes Agent may reasonably request to
enable the Controlling Term Loan/Notes Agent to have control over any Cash
Collateral or Control Collateral still in the ABL Agent’s possession, custody,
or control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of Term
Loan/Notes Obligations, the Term Loan/Notes Agents shall (at the First Lien Term
Borrower’s or the First Lien Notes Issuer’s, as the case may be, expense)
deliver to the ABL Agent or shall execute such documents as the ABL Agent may
reasonably request to enable the ABL Agent to have control over any Cash
Collateral or Control Collateral still in any Term Loan/Notes Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.

 

25  

 

 

Section 4.2                  Specific Performance. Each of the ABL Agent, the
First Lien Term Agent and the First Lien Notes Agent is hereby authorized to
demand specific performance of this Agreement, whether or not any Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when the other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Lenders, the First Lien Term
Agent, for and on behalf of itself and the First Lien Term Lenders, and the
First Lien Notes Agent, for and on behalf of itself, the First Lien Notes
Secured Parties, and the Future Term Loan/Notes Indebtedness Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

 

ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1                  Notice of Acceptance and Other Waivers.

 

(a)                 All ABL Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and each of the First Lien Term Agent, on behalf
of itself and the First Lien Term Lenders, and the First Lien Notes Agent, on
behalf of itself, the First Lien Notes Secured Parties, and the Future Term
Loan/Notes Indebtedness Secured Parties, hereby waives notice of acceptance, or
proof of reliance by the ABL Agent or any ABL Lender of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the ABL Obligations. All Term Loan/Notes
Obligations at any time made or incurred by any Borrower or any Guarantor shall
be deemed to have been made or incurred in reliance upon this Agreement, and the
ABL Agent, on behalf of itself and the ABL Lenders, hereby waives notice of
acceptance, or proof of reliance, by any Term Loan/Notes Agent, any First Lien
Term Lender, any First Lien Notes Secured Party, or any Future Term Loan/Notes
Indebtedness Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Term Loan/Notes Obligations.

 

(b)               None of the ABL Agent, any ABL Lender, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Lender honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any ABL Credit Agreement or any of the other ABL Documents,
whether the ABL Agent or any ABL Lender has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any First Lien Term Credit Agreement, any First Lien Notes Indenture, or any
other Term Loan/Notes Document (but not a default under this Agreement) or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the ABL Agent or any ABL Lender
otherwise should exercise any of its contractual rights or remedies under any
ABL Documents (subject to the express terms and conditions hereof), neither the
ABL Agent nor any ABL Lender shall have any liability whatsoever to any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement). The ABL Agent and the ABL
Lenders shall be entitled to manage and supervise their loans and extensions of
credit under any ABL Credit Agreement and any of the other ABL Documents as they
may, in their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any Term
Loan/Notes Agent or any of the First Lien Term Lenders or any of the First Lien
Notes Secured Parties or any of the Future Term Loan/Notes Indebtedness Secured
Parties have in the Collateral, except as otherwise expressly set forth in this
Agreement. Each of the First Lien Term Agent, on behalf of itself and the First
Lien Term Lenders, and the First Lien Notes Agent, on behalf of itself, the
First Lien Notes Secured Parties, and the Future Term Loan/Notes Indebtedness
Secured Parties, agrees that neither the ABL Agent nor any ABL Lender shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.



 

26  

 

 

(c)                 None of the First Lien Term Agent, the First Lien Notes
Agent, any First Lien Term Lender, any First Lien Notes Secured Party, any
Future Term Loan/Notes Indebtedness Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If any Term Loan/Notes Agent,
any First Lien Term Lender, any First Lien Notes Secured Party, or any Future
Term Loan/Notes Indebtedness Secured Party honors (or fails to honor) a request
by any Borrower for an extension of credit pursuant to any First Lien Term
Credit Agreement, any First Lien Notes Indenture, or any of the other Term
Loan/Notes Documents, whether any Term Loan/Notes Agent, any First Lien Term
Lender, any First Lien Notes Secured Party, or any Future Term Loan/Notes
Indebtedness Secured Party has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any ABL
Credit Agreement or any other ABL Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party otherwise should
exercise any of its contractual rights or remedies under the Term Loan/Notes
Documents (subject to the express terms and conditions hereof), none of any Term
Loan/Notes Agent or any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party shall have any
liability whatsoever to the ABL Agent or any ABL Lender as a result of such
action, omission, or exercise (so long as any such exercise does not breach the
express terms and provisions of this Agreement). Each Term Loan/Notes Agent, the
First Lien Term Lenders, the First Lien Notes Secured Parties, and the Future
Term Loan/Notes Indebtedness Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Term Loan/Notes
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Lender has in the Collateral, except as
otherwise expressly set forth in this Agreement. The ABL Agent, on behalf of
itself and the ABL Lenders, agrees that none of the Term Loan/Notes Agents, the
First Lien Term Lenders, the First Lien Notes Secured Parties, or the Future
Term Loan/Notes Indebtedness Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Term Loan/Notes
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.



 

27  

 

 



Section 5.2                  Modifications to ABL Documents and Term Loan/Notes
Documents.

 

(a)                 Each of the First Lien Term Agent, on behalf of itself and
the First Lien Term Lenders, and the First Lien Notes Agent, on behalf of
itself, the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties, hereby agrees that, without affecting the
obligations of the Term Loan/Notes Agents, the First Lien Term Lenders, the
First Lien Notes Secured Parties, and the Future Term Loan/Notes Indebtedness
Secured Parties hereunder, the ABL Agent and the ABL Lenders may, at any time
and from time to time, in their sole discretion without the consent of or notice
to any Term Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes
Secured Party, or any Future Term Loan/Notes Indebtedness Secured Party (except
to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the ABL Documents in any manner whatsoever, including, without limitation, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)            retain or obtain a Lien on any Property of any Person to secure
any of the ABL Obligations, and in connection therewith to enter into any
additional ABL Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)           release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)           retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate.

 

(b)                The ABL Agent, on behalf of itself and the ABL Lenders,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Lenders hereunder, each Term Loan/Notes Agent, the First Lien Term Lenders,
the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties may, at any time and from time to time, in their
sole discretion without the consent of or notice to the ABL Agent or any ABL
Lender (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
the ABL Agent or any ABL Lender or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan/Notes
Documents in any manner whatsoever, including, without limitation, to:

 

28  

 

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan/Notes Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Term Loan/Notes
Obligations or any of the Term Loan/Notes Documents;

 

(ii)            retain or obtain a Lien on any Property of any Person to secure
any of the Term Loan/Notes Obligations, and in connection therewith to enter
into any additional Term Loan/Notes Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Term Loan/Notes
Obligations;

 

(iv)           release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)           retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan/Notes Obligations; and

 

(vii)         otherwise manage and supervise the applicable Term Loan/Notes
Obligations as the applicable Term Agent shall deem appropriate.

 

(c)                 The ABL Obligations and the Term Loan/Notes Obligations of
any series may be refinanced, in whole or in part, in each case, without notice
to, or the consent (except to the extent a consent is required to permit the
refinancing transaction under any ABL Document or any Term Document) of the ABL
Agent, the ABL Lenders, the First Lien Term Agent, the First Lien Term Lenders,
First Lien Notes Agent, the First Lien Notes Secured Parties, or the Future Term
Loan/Notes Indebtedness Secured Parties, as the case may be, all without
affecting the Lien Priorities provided for herein or the other provisions
hereof, provided, however, that the holders of such refinancing Indebtedness (or
an authorized agent or trustee on their behalf) bind themselves in writing to
the terms of this Agreement pursuant to such documents or agreements (including
amendments or supplements to this Agreement) as the ABL Agent, the First Lien
Term Agent, or the First Lien Notes Agent, as the case may be, shall reasonably
request and in form and substance reasonably acceptable to the ABL Agent, the
First Lien Term Agent, or the First Lien Notes Agent, as the case may be, and
any such refinancing transaction shall be in accordance with any applicable
provisions of both the ABL Documents and the Term Loan/Notes Documents.

 

Section 5.3                  Reinstatement and Continuation of Agreement.

 

(a)                 If the ABL Agent or any ABL Lender is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the ABL Obligations (an “ABL Recovery”),
then the ABL Obligations shall be reinstated to the extent of such ABL Recovery.
If this Agreement shall have been terminated prior to such ABL Recovery, this
Agreement shall be reinstated in full force and effect in the event of such ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of the ABL
Agent, each Term Loan/Notes Agent, the ABL Lenders, the First Lien Term Lenders,
the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or the Term Loan/Notes Obligations.
No priority or right of the ABL Agent or any ABL Lender shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Lender may have.



 

29  

 

 

(b)                If the First Lien Term Agent, any First Lien Term Lender, the
First Lien Notes Agent, any First Lien Notes Secured Party, or any Future Term
Loan/Notes Indebtedness Secured Party is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Borrower, any
Guarantor, or any other Person any payment made in satisfaction of all or any
portion of the Term Loan/Notes Obligations (a “Term Loan/Notes Recovery”), then
the Term Loan/Notes Obligations shall be reinstated to the extent of such Term
Loan/Notes Recovery. If this Agreement shall have been terminated prior to such
Term Loan/Notes Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Term Loan/Notes Recovery, and such prior termination
shall not diminish, release, discharge, impair, or otherwise affect the
obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of the ABL Agent, the First Lien Term
Agent, the First Lien Notes Agent, the ABL Lenders, the First Lien Term Lenders,
the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or the Term Loan/Notes Obligations.
No priority or right of the First Lien Term Agent, any First Lien Term Lender,
the First Lien Notes Agent, any First Lien Notes Secured Party, or any Future
Term Loan/Notes Indebtedness Secured Party shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of any Borrower or
any Guarantor or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the Term Loan/Notes Documents, regardless of any
knowledge thereof which the First Lien Term Agent, any First Lien Term Lender,
the First Lien Notes Agent, any First Lien Notes Secured Party, or any Future
Term Loan/Notes Indebtedness Secured Party may have.

 

ARTICLE 6
INSOLVENCY PROCEEDINGS

 

Section 6.1                  DIP Financing.

 

(a)                 If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Obligations, and the ABL Agent or the ABL Lenders shall seek to provide any
Borrower or any Guarantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (each, a
“DIP Financing”), with such DIP Financing to be secured by all or any portion of
the ABL Priority Collateral (including assets that, but for the application of
Section 552 of the Bankruptcy Code would be ABL Priority Collateral) (it being
understood that the ABL Agent and the ABL Secured Parties shall not propose any
DIP Financing with respect to the Term Loan/Notes Priority Collateral in
competition with the Term Loan/Notes Agents and the Term Loan/Notes Secured
Parties without the consent of the Controlling Term Loan/Notes Agent), then each
of the First Lien Term Agent, on behalf of itself and the First Lien Term
Lenders, and the First Lien Notes Agent, on behalf of itself, the First Lien
Notes Secured Parties, and the Future Term Loan/Notes Indebtedness Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of such Term
Loan/Notes Agent securing the Term Loan/Notes Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing), so long as (i) each Term Loan/Notes Agent retains its Lien on
the Collateral to secure the Term Loan/Notes Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and, as to the Term Loan/Notes Priority Collateral only, such
Lien has the same priority as existed prior to the commencement of the case
under the Bankruptcy Code and any Lien on Term Loan/Notes Priority Collateral
securing such DIP Financing is junior and subordinate to the Lien of each Term
Loan/Notes Agent on the Term Loan/Notes Priority Collateral, (ii) all Liens on
ABL Priority Collateral securing any such DIP Financing shall be senior to or on
a parity with the Liens of the ABL Agent and the ABL Lenders securing the ABL
Obligations on ABL Priority Collateral and (iii) if the ABL Agent receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, the Controlling Term Loan/Notes Agent also may seek to obtain an
adequate protection Lien on such post-petition assets of the debtor to secure
the Term Loan/Notes Obligations, provided that (x) such Liens in favor of the
ABL Agent, the First Lien Term Agent, and the First Lien Notes Agent shall be
subject to the provisions of Section 6.1(c) hereof and (y) the foregoing
provisions of this Section 6.1(a) shall not prevent any Term Loan/Notes Agent,
the First Lien Term Lenders, the First Lien Notes Secured Parties, and the
Future Term Loan/Notes Indebtedness Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a plan of
reorganization.



 

30  

 

 

(b)                If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
Term Loan/Notes Obligations, and any Term Loan/Notes Agent, the First Lien Term
Lenders, the First Lien Notes Secured Parties, or the Future Term Loan/Notes
Indebtedness Secured Parties shall seek to provide any Borrower or any Guarantor
with, or consent to a third party providing, any DIP Financing, with such DIP
Financing to be secured by all or any portion of the Term Loan/Notes Priority
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Term Loan/Notes Priority Collateral) (it being
understood that the Term Loan/Notes Agents and the Term Loan/Notes Secured
Parties shall not propose any DIP Financing with respect to the ABL Priority
Collateral in competition with the ABL Agent and the ABL Secured Parties without
the consent of the ABL Agent), then the ABL Agent, on behalf of itself and the
ABL Lenders, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing), so long as (i)
the ABL Agent retains its Lien on the Collateral to secure the ABL Obligations
(in each case, including Proceeds thereof arising after the commencement of the
case under the Bankruptcy Code) and, as to the ABL Priority Collateral only,
such Lien has the same priority as existed prior to the commencement of the case
under the Bankruptcy Code and any Lien on ABL Priority Collateral securing such
DIP Financing is junior and subordinate to the Lien of the ABL Agent on the ABL
Priority Collateral, (ii) all Liens on Term Loan/Notes Priority Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the Term Loan/Notes Agents, the First Lien Term Lenders, the First Lien Notes
Secured Parties, and the Future Term Loan/Notes Indebtedness Secured Parties
securing the Term Loan/Notes Obligations on Term Loan/Notes Priority Collateral
and (iii) if any Term Loan/Notes Agent receives an adequate protection Lien on
post-petition assets of the debtor to secure the Term Loan/Notes Obligations,
the ABL Agent also may seek to obtain an adequate protection Lien on such
post-petition assets of the debtor to secure the ABL Obligations, provided that
(x) such Liens in favor of the Term Loan/Notes Agents and the ABL Agent shall be
subject to the provisions of Section 6.1(c) hereof and (y) the foregoing
provisions of this Section 6.1(b) shall not prevent the ABL Agent and the ABL
Lenders from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization.

 

31  

 

 

(c)                 All Liens granted to the ABL Agent or any Term Loan/Notes
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

Section 6.2             Relief From Stay. Until the Discharge of ABL Obligations
has occurred, each of the First Lien Term Agent, on behalf of itself and the
First Lien Term Lenders, and the First Lien Notes Agent, on behalf of itself,
the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties, agrees not to seek relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of any portion of the
ABL Priority Collateral without the ABL Agent’s express written consent. Until
the Discharge of Term Loan/Notes Obligations has occurred, the ABL Agent, on
behalf of itself and the ABL Lenders, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the Term Loan/Notes Priority Collateral without the Controlling Term
Loan/Notes Agent’s express written consent. In addition, neither any Term
Loan/Notes Agent nor the ABL Agent shall seek any relief from the automatic stay
with respect to any Collateral without providing 7 business days’ prior written
notice to the other, unless such period is agreed by both the ABL Agent and the
Controlling Term Loan/Notes Agent to be modified or unless the ABL Agent or the
Controlling Term Loan/Notes Agent, as applicable, makes a good faith
determination that either (A) the ABL Priority Collateral or the Term Loan/Notes
Priority Collateral, as applicable, will decline speedily in value, or (B) the
failure to take any action will have a reasonable likelihood of endangering the
ABL Agent’s or any Term Loan/Notes Agent’s ability to realize upon its
Collateral.

 

Section 6.3             No Contest. Each of the First Lien Term Agent, on behalf
of itself and the First Lien Term Lenders, and the First Lien Notes Agent, on
behalf of itself, the First Lien Notes Secured Parties, and the Future Term
Loan/Notes Indebtedness Secured Parties, agrees that, prior to the Discharge of
ABL Obligations, none of them shall contest (or support any other Person
contesting) (a) any request by the ABL Agent or any ABL Lender for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1(b) above), or (b) any objection by the ABL Agent or any ABL Lender to any
motion, relief, action, or proceeding based on a claim by the ABL Agent or any
ABL Lender that its interests in the Collateral (unless in contravention of
Section 6.1(b) above) are not adequately protected (or any other similar request
under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to the ABL Agent as adequate protection of its interests are subject to
this Agreement. The ABL Agent, on behalf of itself and the ABL Lenders, agrees
that, prior to the Discharge of Term Loan/Notes Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by any Term
Loan/Notes Agent, any First Lien Term Lender, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1(a) above), or (ii) any objection by any Term Loan/Notes Agent, any First
Lien Term Lender, any First Lien Notes Secured Party, or any Future Term
Loan/Notes Indebtedness Secured Party to any motion, relief, action or
proceeding based on a claim by any Term Loan/Notes Agent, any First Lien Term
Lender, any First Lien Notes Secured Party, or any Future Term Loan/Notes
Indebtedness Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1(a) above) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to any Term Loan/Notes Agent as adequate protection of
its interests are subject to this Agreement.

 

 

32  

 

 

Section 6.4             Asset Sales. Each of the First Lien Term Agent, on
behalf of itself and the First Lien Term Lenders, and the First Lien Notes
Agent, on behalf of itself, the First Lien Notes Secured Parties, and the Future
Term Loan/Notes Indebtedness Secured Parties, that it will not oppose any sale
consented to by the ABL Agent of any ABL Priority Collateral pursuant to Section
363(f) of the Bankruptcy Code (or any similar provision under the law applicable
to any Insolvency Proceeding) so long as the proceeds of such sale are applied
in accordance with this Agreement. The ABL Agent agrees, on behalf of itself and
the ABL Lenders, that it will not oppose any sale consented to by any Term
Loan/Notes Agent of any Term Loan/Notes Priority Collateral pursuant to Section
363(f) of the Bankruptcy Code (or any similar provision under the law applicable
to any Insolvency Proceeding) so long as the proceeds of such sale are applied
in accordance with this Agreement. If such sale of Collateral includes both ABL
Priority Collateral and Term Loan/Notes Priority Collateral and the Parties are
unable after negotiating in good faith to agree on the allocation of the
purchase price between the ABL Priority Collateral and Term Loan/Notes Priority
Collateral, either Party may apply to the court in such Insolvency Proceeding to
make a determination of such allocation, and the court’s determination shall be
binding upon the Parties.

 

Section 6.5             Separate Grants of Security and Separate Classification.
Each First Lien Term Lender, the First Lien Term Agent, each First Lien Notes
Secured Party, each Future Term Loan/Notes Indebtedness Secured Party, the First
Lien Notes Agent, each ABL Lender and the ABL Agent acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Security Documents and the Term
Security Documents constitute two or more separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the
Collateral, the Term Loan/Notes Obligations are fundamentally different from the
ABL Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and the Term Loan/Notes
Secured Parties in respect of the Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then the ABL
Secured Parties and the Term Loan/Notes Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
ABL Obligation claims and Term Loan/Notes Obligation claims against the Credit
Parties (with the effect being that, to the extent that the aggregate value of
the ABL Priority Collateral or Term Loan/Notes Priority Collateral is sufficient
(for this purpose ignoring all claims held by the other Secured Parties), the
ABL Secured Parties or the Term Loan/Notes Secured Parties, respectively, shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest that is available from each pool of Priority
Collateral for each of the ABL Secured Parties and the Term Loan/Notes Secured
Parties, respectively, before any distribution is made in respect of the claims
held by the other Secured Parties, with the other Secured Parties hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

 

Section 6.6             Enforceability. The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

 

Section 6.7             ABL Obligations Unconditional. All rights of the ABL
Agent hereunder, and all agreements and obligations of the Term Loan/Notes
Agents and the Credit Parties (to the extent applicable) hereunder, shall remain
in full force and effect irrespective of:

 

(i)             any lack of validity or enforceability of any ABL Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

  

33  

 

 

(iii)           any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

 

(iv)           any other circumstances that otherwise might constitute a defense
(other than payment in full of the ABL Obligations) available to, or a discharge
of, any Credit Party in respect of the ABL Obligations, or of any of the Term
Loan/Notes Agents or any Credit Party, to the extent applicable, in respect of
this Agreement.

 

Section 6.8             Term Loan/Notes Obligations Unconditional. All rights of
each Term Loan/Notes Agent hereunder, all agreements and obligations of the ABL
Agent and the Credit Parties (to the extent applicable) hereunder, shall remain
in full force and effect irrespective of:

 

(i)             any lack of validity or enforceability of any Term Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Loan/Notes Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Document;

 

(iii)           any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Term Loan/Notes Obligations or any
guarantee or guaranty thereof; or

 

(iv)           any other circumstances that otherwise might constitute a defense
(other than payment in full of the Term Loan/Notes Obligations) available to, or
a discharge of, any Credit Party in respect of the Term Loan/Notes Obligations,
or of any of the ABL Agent or any Credit Party, to the extent applicable, in
respect of this Agreement.

 

Section 6.9             Adequate Protection. Except to the extent expressly
provided in Sections 6.1 and 6.3, nothing in this Agreement shall limit the
rights of the ABL Agent and the ABL Lenders, on the one hand, and the Term
Loan/Notes Agents, the First Lien Term Lenders, the First Lien Notes Secured
Parties, and the Future Term Loan/Notes Indebtedness Secured Parties, on the
other hand, from seeking or requesting adequate protection with respect to their
respective interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that (a) in the event that the ABL Agent, on behalf of itself or any of
the ABL Lenders, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term
Loan/Notes Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Lenders, agrees that each Term Loan/Notes Agent shall have the right
to seek or request a senior Lien on such collateral as security for the Term
Loan/Notes Obligations and that any Lien on such collateral securing the ABL
Obligations shall be subordinate to the Lien on such collateral securing the
Term Loan/Notes Obligations and (b) in the event that either the First Lien Term
Agent, on behalf of itself or any of the First Lien Term Lenders, or the First
Lien Notes Agent, on behalf of itself, any of the First Lien Notes Secured
Parties, or any of the Future Term Loan/Notes Indebtedness Secured Parties,
seeks or requests adequate protection in respect of the Term Loan/Notes
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute ABL Priority
Collateral, then each of the First Lien Term Agent, on behalf of itself and each
of the First Lien Term Lenders, and the First Lien Notes Agent, on behalf of
itself, each of the First Lien Notes Secured Parties, and each of the Future
Term Loan/Notes Indebtedness Secured Parties, agrees that the ABL Agent shall
have the right to seek or request a senior Lien on such collateral as security
for the ABL Obligations and that any Lien on such collateral securing the Term
Loan/Notes Obligations shall be subordinate to the Lien on such collateral
securing the ABL Obligations.



 

34  

 

 

ARTICLE 7
MISCELLANEOUS

 

Section 7.1                  Rights of Subrogation. Each of the First Lien Term
Agent, on behalf of itself and the First Lien Term Lenders, and the First Lien
Notes Agent, on behalf of itself, the First Lien Notes Secured Parties, and the
Future Term Loan/Notes Indebtedness Secured Parties, agrees that no payment to
the ABL Agent or any ABL Lender pursuant to the provisions of this Agreement
shall entitle any Term Loan/Notes Agent, any First Lien Term Lender, any First
Lien Notes Secured Party, or any Future Term Loan/Notes Indebtedness Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of ABL Obligations shall have occurred. Following the Discharge of ABL
Obligations, the ABL Agent agrees to execute such documents, agreements, and
instruments as the First Lien Term Agent, the First Lien Notes Agent, any First
Lien Term Lender, any First Lien Notes Secured Party, or any Future Term
Loan/Notes Indebtedness Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
resulting from payments to the ABL Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent are paid by the Credit Parties or such
Person upon request for payment thereof. The ABL Agent, for and on behalf of
itself and the ABL Lenders, agrees that no payment to any Term Loan/Notes Agent,
any First Lien Term Lender, any First Lien Notes Secured Party, or any Future
Term Loan/Notes Indebtedness Secured Party pursuant to the provisions of this
Agreement shall entitle the ABL Agent or any ABL Lender to exercise any rights
of subrogation in respect thereof until the Discharge of Term Loan/Notes
Obligations shall have occurred. Following the Discharge of Term Loan/Notes
Obligations, each Term Loan/Notes Agent agrees to execute such documents,
agreements, and instruments as the ABL Agent or any ABL Lender may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Loan/Notes Obligations resulting from payments to any Term
Loan/Notes Agent by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
any Term Loan/Notes Agent are paid by the Credit Parties or such Person upon
request for payment thereof.

 

Section 7.2                  Further Assurances. The Parties will, at the cost
and expense of the Credit Parties, and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that either Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the ABL Agent or any Term Loan/Notes
Agent to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 



35  

 

 



Section 7.3                  Representations. The First Lien Term Agent
represents and warrants to the ABL Agent that it has the requisite power and
authority under the First Lien Term Documents to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of the First Lien Term Agent
and the First Lien Term Lenders, and that this Agreement shall be a binding
obligation of the First Lien Term Agent and the First Lien Term Lenders,
enforceable against the First Lien Term Agent and the First Lien Term Lenders in
accordance with its terms. The First Lien Notes Agent represents and warrants to
the ABL Agent that it has the requisite power and authority under the First Lien
Notes Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of the First Lien Notes Agent, the First Lien Notes Secured
Parties, and the Future Term Loan/Notes Indebtedness Secured Parties that this
Agreement shall be a binding obligation of the First Lien Notes Agent,
enforceable against the First Lien Notes Agent, and that the terms of the First
Lien Notes Indenture authorize the First Lien Notes Agent to execute and deliver
this Agreement and bind the First Lien Notes Secured Parties and the Future Term
Loan/Notes Indebtedness Secured Parties to the terms hereof. The ABL Agent
represents and warrants to each Term Loan/Notes Agent that it has the requisite
power and authority under the ABL Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the ABL Lenders
and that this Agreement shall be a binding obligation of the ABL Agent and the
ABL Lenders, enforceable against the ABL Agent and the ABL Lenders in accordance
with its terms.

 

Section 7.4                  Amendments. No amendment or waiver of any provision
of this Agreement nor consent to any departure by any Party hereto shall be
effective unless it is in a written agreement executed by each Term Loan/Notes
Agent and the ABL Agent and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

Section 7.5                  Addresses for Notices. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
telecopied, or sent by overnight express courier service or United States mail
and shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or five (5) days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
or, as to each party, at such other address as may be designated by such party
in a written notice to all of the other parties.

 



ABL Agent: Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, MA 02110
Attention: Roger Malouf
E-mail: roger.malouf@baml.com
Facsimile No.: (617) 341-7701         First Lien Term Agent: JPMorgan Chase
Bank, N.A.
10 S. Dearborn Street, 7th Floor
Chicago, IL 60603
Attention: Cheryl Lyons
E-mail: jpm.agency.servicing.1@jpmorgan.com
Facsimile No.: (888) 303-9732           With a copy to:           JPMorgan Chase
Bank, N.A.
277 Park Avenue, 22nd Floor
New York, NY 10172
Attention: Kennedy A. Capin
E-mail: kennedy.a.capin@jpmorgan.com
Facsimile No.: (646) 534-2273  

 

  

36  

 

 





 



First Lien Notes Agent: Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Burlington Coat Factory Warehouse Notes Administrator
E-mail: bsomrock@wilmingtontrust.com
Facsimile No.: (612) 217-5651  

 

Section 7.6                  No Waiver, Remedies. No failure on the part of any
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

Section 7.7                  Continuing Agreement, Transfer of Secured
Obligations. This Agreement is a continuing agreement and shall (a) remain in
full force and effect until the Discharge of ABL Obligations and the Discharge
of Term Loan/Notes Obligations shall have occurred, (b) be binding upon the
Parties and their successors and assigns, and (c) inure to the benefit of and be
enforceable by the Parties and their respective successors, transferees and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Collateral. All references to any Credit Party shall include any Credit
Party as debtor-in-possession and any receiver or trustee for such Credit Party
in any Insolvency Proceeding. Without limiting the generality of the foregoing
clause (c), the ABL Agent, any ABL Lender, the First Lien Term Agent, any First
Lien Term Lender, the First Lien Notes Agent, any First Lien Notes Secured
Party, or any Future Term Loan/Notes Indebtedness Secured Party may assign or
otherwise transfer all or any portion of the ABL Obligations or the Term
Loan/Notes Obligations, as applicable, to any other Person (other than any
Borrower, any Guarantor or any Affiliate of any Borrower or any Guarantor
(except as provided in the ABL Credit Agreement, any First Lien Term Credit
Agreement, or the First Lien Notes Indenture) and any Subsidiary of any Borrower
or any Guarantor), and such other Person shall thereupon become vested with all
the rights and obligations in respect thereof granted to the ABL Agent, any ABL
Lender, the First Lien Term Agent, any First Lien Term Lender, the First Lien
Notes Agent, any First Lien Notes Secured Party, or any Future Term Loan/Notes
Indebtedness Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties and the Term Loan/Notes Secured Parties may continue, at any
time and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

Section 7.8                  Governing Law: Entire Agreement. The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

Section 7.9                  Counterparts. This Agreement may be executed in any
number of counterparts, and it is not necessary that the signatures of all
Parties be contained on any one counterpart hereof, each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic methods shall be effective as delivery
of a manually executed counterpart of this Agreement.

 



37  

 

 



Section 7.10              No Third Party Beneficiaries. This Agreement is solely
for the benefit of the ABL Agent, ABL Lenders, First Lien Term Agent, First Lien
Term Lenders, First Lien Notes Agent, First Lien Notes Secured Parties, and
Future Term Loan/Notes Indebtedness Secured Parties. No other Person (including
any Borrower, any Guarantor or any Affiliate of any Borrower or any Guarantor,
or any Subsidiary of any Borrower or any Guarantor) shall be deemed to be a
third party beneficiary of this Agreement.

 

Section 7.11              Headings. The headings of the articles and sections of
this Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.12              Severability. If any of the provisions in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement and shall not invalidate the Lien Priority
or the application of Proceeds and other priorities set forth in this Agreement.

 

Section 7.13              Attorneys’ Fees. The Parties agree that if any
dispute, arbitration, litigation, or other proceeding is brought with respect to
the enforcement of this Agreement or any provision hereof, the prevailing party
in such dispute, arbitration, litigation, or other proceeding shall be entitled
to recover its reasonable attorneys’ fees and all other costs and expenses
incurred in the enforcement of this Agreement, irrespective of whether suit is
brought and whether incurred before or after judgment.

 

Section 7.14              VENUE; JURY TRIAL WAIVER.

 

(a)                 EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR
ANY TERM LOAN/NOTES SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY ABL DOCUMENTS AGAINST ANY CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)                EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

38  

 

 

(c)                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.15              Intercreditor Agreement. This Agreement is the
Intercreditor Agreement referred to in the Original ABL Credit Agreement, the
Original First Lien Term Credit Agreement, and the Original First Lien Notes
Indenture. Nothing in this Agreement shall be deemed to subordinate the
obligations due (i) to any ABL Secured Party to the obligations due to any Term
Loan/Notes Secured Party or (ii) to any Term Loan/Notes Secured Party to the
obligations due to any ABL Secured Party, in each case whether before or after
the occurrence of an Insolvency Proceeding, it being the intent of the Parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.

 

Section 7.16              No Warranties or Liability. The First Lien Term Agent,
the First Lien Notes Agent, and the ABL Agent acknowledge and agree that neither
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document or any Term Document. Except as otherwise provided in this Agreement,
the First Lien Term Agent, the First Lien Notes Agent, and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

 

Section 7.17              Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document or any Term
Loan/Notes Document, the provisions of this Agreement shall govern.

 

Section 7.18              Information Concerning Financial Condition of the
Credit Parties. The First Lien Term Agent, the First Lien Notes Agent, and the
ABL Agent hereby assume responsibility for keeping itself informed of the
financial condition of the Credit Parties and all other circumstances bearing
upon the risk of nonpayment of the ABL Obligations or the Term Loan/Notes
Obligations; provided that nothing in this Section 7.18 shall impose any
obligation on the First Lien Notes Agent to keep itself informed of the
financial condition or the risk of nonpayment beyond that which may be required
by the First Lien Notes Indenture. The First Lien Term Agent, the First Lien
Notes Agent, and the ABL Agent hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances. In the event the First Lien Term Agent, the First Lien
Notes Agent, or the ABL Agent, in its sole discretion, undertakes at any time or
from time to time to provide any information to any other party to this
Agreement, (a) it shall be under no obligation (i) to provide any such
information to such other party or any other party on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any other information, (b) it makes no representation as to
the accuracy or completeness of any such information and (c) the party receiving
such information hereby agrees to hold harmless the other party from and against
any and all losses, claims, damages, liabilities and expenses to which such
receiving party may become subject arising out of or in connection with the use
of such information.

 

Section 7.19              Amendment and Restatement. This Agreement amends and
restates, replaces and supersedes in its entirety the Existing Intercreditor
Agreement; provided that, except as expressly modified herein, all of the terms
and provisions of the Existing Intercreditor Agreement shall continue to apply
for the period prior to the date hereof.

 



39  

 

 



Section 7.20              Agent Capacities. Except as expressly set forth
herein, the ABL Agent, the First Lien Term Agent and the First Lien Notes Agent
shall not have any duties or obligations in respect of any of the Collateral,
all of such duties and obligations, if any, being subject to and governed by the
applicable ABL Documents, First Lien Term Documents or First Lien Notes
Documents, as the case may be. It is understood and agreed that (i) Bank of
America is entering into this Agreement in its capacity as administrative agent
and collateral agent under the Original ABL Credit Agreement, and the provisions
of the Original ABL Credit Agreement applicable to Bank of America as
administrative agent and collateral agent thereunder (including its rights,
privileges, immunities and indemnities) shall also apply to Bank of America as
the ABL Agent hereunder, (ii) JPMorgan is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Original First
Lien Credit Agreement and the provisions of the Original First Lien Credit
Agreement applicable to JPMorgan as administrative agent and collateral agent
thereunder (including its rights, privileges, immunities and indemnities) shall
also apply to JPMorgan as First Lien Term Agent hereunder and (iii) Wilmington
Trust is entering into this Agreement in its capacity as collateral agent under
the Original First Lien Notes Indenture and the provisions of the Original First
Lien Notes Indenture applicable to Wilmington Trust as collateral agent
thereunder (including its rights, privileges, immunities and indemnities) shall
also apply to Wilmington Trust as First Lien Notes Agent hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

40  

 

 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, the First Lien Term Agent, for and on behalf of itself and the First
Lien Term Lenders, and the First Lien Notes Agent, for and on behalf of itself,
the First Lien Notes Secured Parties, and the Future Term Loan/Notes
Indebtedness Secured Parties have caused this Agreement to be duly executed and
delivered as of the date first above written.

 



 

BANK OF AMERICA, N.A., in its capacity as the ABL Agent

        By: /s/ Roger Malouf    

Name: Roger Malouf

   

Title: Senior Vice President

 

[Burlington Coat Factory – Signature Page to Amended and Restated Intercreditor
Agreement] 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., in its capacity as the First Lien Term Agent

        By: /s/ James A. Knight    

Name: James A. Knight

   

Title: Executive Director



 

[Burlington Coat Factory – Signature Page to Amended and Restated Intercreditor
Agreement]

 

 

 

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as the First Lien
Notes Agent         By: /s/ Barry D. Somrock    

Name: Barry D. Somrock

   

Title: Vice President

 

[Burlington Coat Factory – Signature Page to Amended and Restated Intercreditor
Agreement]

 

 

 

 

ACKNOWLEDGMENT

 

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Lenders, the First Lien Term Agent, the First
Lien Term Lenders, the First Lien Notes Agent, the First Lien Notes Secured
Parties, and the Future Term Loan/Notes Indebtedness Secured Parties, and will
not do any act or perform any obligation which is not in accordance with the
agreements set forth in this Agreement. Each Borrower and each Guarantor further
acknowledges and agrees that it is not an intended beneficiary or third party
beneficiary under this Agreement and that the ABL Documents and Term Loan/Notes
Documents remain in full force and effect as written.

 



BORROWER: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION         By: /s/ David
Glick     Name: David Glick     Title: Senior Vice President, Investor Relations
and Treasurer

 



GUARANTORS: THE ENTITIES LIST ON SCHEDULE I HERETO         By: /s/ David Glick  
  Name: David Glick     Title: Senior Vice President, Investor Relations and
Treasurer

    

[Burlington Coat Factory – Signature Page to Amended and Restated Intercreditor
Agreement] 

 

 

 

 

SCHEDULE I TO CREDIT PARTY ACKNOWLEDGEMENT

 

1. Burlington Coat Factory of Texas, L.P., a Delaware limited partnership

 

2. Burlington Coat Factory of Kentucky, Inc., a Kentucky corporation

 

3. BURLINGTON COAT FACTORY DIRECT CORPORATION, a New Jersey corporation

 

4. BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK, INC., a New Jersey
corporation

 

5. Burlington Coat Factory Warehouse of New Jersey, Inc., a New Jersey
corporation

 

6. BURLINGTON COAT FACTORY OF PUERTO RICO, LLC, a Puerto Rico limited liability
company

 

7. COHOES FASHIONS OF CRANSTON, INC., a Rhode Island corporation

 

8. BURLINGTON COAT FACTORY WAREHOUSE OF BAYTOWN INC, a Texas corporation

 

9. Burlington Coat Factory of Pocono Crossing, LLC, a Virginia limited liability
company

 

10. Burlington Coat Factory Holdings, LLC, a Delaware limited liability company

 

11. Burlington Coat Factory Investments Holdings, Inc., a Delaware corporation

 

12. BURLINGTON COAT FACTORY OF TEXAS, INC., a Florida corporation

 

13. BURLINGTON COAT FACTORY REALTY OF EDGEWATER PARK, INC., a New Jersey
corporation

 

14. BURLINGTON COAT FACTORY REALTY OF PINEBROOK, INC., a New Jersey corporation

 

15. BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK URBAN RENEWAL CORP., a
New Jersey corporation

 

16. Scottchris, LLC, a Delaware limited liability company

 

17. BCF Florence Urban Renewal, L.L.C., a New Jersey limited liability company

 

18. BCF Florence Urban Renewal II, LLC, a New Jersey limited liability company

 

19. Burlington Merchandising Corporation, a Delaware corporation

 



 